                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183675 Page 1 of
                                                          88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.      Name of Motion          Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
1     Defs.' Mot. to Strike     1963       Ex. A     1963-3    Corrected Expert Report of    Redacted       expert report incorporating
      Portions of Opinions by                                  Gareth Macartney, dated                      competitively sensitive financial
      Dr. Gareth Macartney                                     April 9, 2019                                information
      and Mot. in Limine to
      Exclude Evidence of
      Purported Claims
      Assignment
2     Defs.' Mot. to Strike     1963       Ex. B     1963-4    Expert Report of Dr. Andres   Redacted       expert report incorporating
      Portions of Opinions by                                  Lerner, dated May 21, 2019                   competitively sensitive financial
      Dr. Gareth Macartney                                                                                  information; competitively
      and Mot. in Limine to                                                                                 sensitive sales information;
      Exclude Evidence of                                                                                   proprietary information
      Purported Claims                                                                                      regarding business relationships
      Assignment                                                                                            and other strategic initiatives
3     Mot. to Exclude           1967       Ex. 1     1967-3    G. Hamilton Dep.              Redacted       expert deposition discussing
      Testimony of Dr. Gary                                                                                 confidential and commercially
      Hamilton                                                                                              sensitive business information;
                                                                                                            intercompany transactions
4     Mot. to Exclude           1967       Ex. 2     1967-4    Decl. and Expert Report of    Redacted       expert report incorporating
      Testimony of Dr. Gary                                    Gary Hamilton, dated                         competitively sensitive financial
      Hamilton                                                 February 15, 2019                            information; investments

5     Mot. to Exclude           1967       Ex. 3     1967-5    Rebuttal Expert Report of    Redacted        expert report incorporating
      Testimony of Dr. Gary                                    Gary Hamilton, dated July 2,                 competitively sensitive financial
      Hamilton                                                 2019                                         information




                                                                    1
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183676 Page 2 of
                                                          88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion           Motion              ECF No.                                  Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
6     Mot. to Exclude            1967       Ex. 4     1967-6    Decl. and Expert Report of     Redacted       expert report incorporating
      Testimony of Dr. Gary                                     Robert Daines, dated May                      competitively sensitive financial
      Hamilton                                                  10, 2019                                      information; intercompany
                                                                                                              transactions; investments
7     Pls.' Mem. of P & A in     1970       Ex. 1     1970-3    Corrected Expert Report of     Redacted       expert report incorporating
      Supp. of Mot. to Exclude                                  Dr. Janusz Ordover, dated                     competitively sensitive financial
      Certain Test. of Defs.'                                   May 10, 2019                                  information; competitively
      Proposed Experts                                                                                        sensitive sales information;
                                                                                                              proprietary information detailing
                                                                                                              business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives
8     Pls.' Mem. of P & A in     1970       Ex. 2     1970-3    Excerpts from Dep. of          Redacted       expert deposition discussing
      Supp. of Mot. to Exclude                                  Janusz Ordover, dated June                    competitively sensitive sales
      Certain Test. of Defs.'                                   11, 2019                                      information, including
      Proposed Experts                                                                                        proprietary customer data
9     Pls.' Mem. of P & A in     1970       Ex. 3     1970-3    Expert Report of Dr.           Redacted       expert report incorporating
      Supp. of Mot. to Exclude                                  Michael Moore, dated May                      competitively sensitive financial
      Certain Test. of Defs.'                                   10, 2019                                      information; internal
      Proposed Experts                                                                                        communications and other
                                                                                                              strategic initiatives
10    Pls.' Mem. of P & A in     1970       Ex. 5     1970-3    Expert Report of Dr. Randall   Redacted       expert report incorporating
      Supp. of Mot. to Exclude                                  Heeb, dated May 10, 2019                      competitively sensitive financial
      Certain Test. of Defs.'                                                                                 information; internal
      Proposed Experts                                                                                        communications and other
                                                                                                              strategic initiatives



                                                                     2
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183677 Page 3 of
                                                          88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion           Motion              ECF No.                                 Keep Sealed?         Sealing Justification
                                            Number                      Identifier
                                 ECF No.
11    Pls.' Mem. of P & A in     1970       Ex. 7     1970-3    Expert Report of Dr. Andres   Redacted       expert report incorporating
      Supp. of Mot. to Exclude                                  Lerner, dated May 10, 2019                   competitively sensitive financial
      Certain Test. of Defs.'                                                                                information; competitively
      Proposed Experts                                                                                       sensitive sales information;
                                                                                                             proprietary information
                                                                                                             regarding business relationships
                                                                                                             and other strategic initiatives
12    Pls.' Mem. of P & A in     1970       Ex. 13    1970-3    Expert Report of Robert       Redacted       expert report incorporating
      Supp. of Mot. to Exclude                                  Daines, dated May 10, 2019                   competitively sensitive financial
      Certain Test. of Defs.'                                                                                information; intercompany
      Proposed Experts                                                                                       transactions; investments

13    Pls.' Mem. of P & A in     1970       Ex. 17    1970-3    Amended Reply Expert          Redacted       expert report incorporating
      Supp. of Mot. to Exclude                                  Report of Russell W.                         competitively sensitive financial
      Certain Test. of Defs.'                                   Mangum III, Ph.D., dated                     information; competitively
      Proposed Experts                                          July 11, 2019                                sensitive sales information;
                                                                                                             proprietary information detailing
                                                                                                             business relationships, internal
                                                                                                             communications, and other
                                                                                                             strategic initiatives
14    Dongwon Industries Co.,    1973                 1973-1    Dongwon Industries Co.,       Redacted       competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                  Ltd.'s Mem. of P. & A. in                    information
                                                                Supp. of Mot. for Summ. J.




                                                                     3
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183678 Page 4 of
                                                          88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion           Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
15    Dongwon Industries Co.,    1973                 1972      Sep. Statement of             Redacted       competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                  Undisputed Material Facts                    information
                                                                in Supp. of Dongwon
                                                                Industries Co., Ltd.'s Mot.
                                                                for Summ. J.
16    Dongwon Industries Co.,    1973       Ex. 2     1973-4    Decl. and Expert Report of  Redacted         expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Professor Robert M. Daines,                  competitively sensitive financial
                                                                dated May 10, 2019                           information; intercompany
                                                                                                             transactions; investments
17    Dongwon Industries Co.,    1973       Ex. 5     1973-7    Decl. of A. Choe              Redacted       competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                               information; intercompany
                                                                                                             transactions
18    Dongwon Industries Co.,    1973       Ex. 6     1973-8    Decl. of S. Meece             Redacted       confidential and commercially
      Ltd.'s Mot. for Summ. J.                                                                               sensitive business information
19    Dongwon Industries Co.,    1973       Ex. 7     1973-9    STAR000034808                 Yes            confidential and commercially
      Ltd.'s Mot. for Summ. J.                                                                               sensitive business information
20    Dongwon Industries Co.,    1973       Ex. 11    1973-13   STAR000052017                 Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                               information
21    Dongwon Industries Co.,    1973       Ex. 12    1973-14   STAR000052040                 Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                               information
22    Dongwon Industries Co.,    1973       Ex. 13    1973-15   STAR000052062                 Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                               information
23    Dongwon Industries Co.,    1973       Ex. 14    1973-16   STAR000052087                 Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                               information
24    Dongwon Industries Co.,    1973       Ex. 15    1973-17   STAR000052111                 Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                               information


                                                                     4
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183679 Page 5 of
                                                          88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion           Motion              ECF No.                          Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
25    Dongwon Industries Co.,    1973       Ex. 16    1973-18   STAR000052137          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information
26    Dongwon Industries Co.,    1973       Ex. 17    1973-19   STAR000052163          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information
27    Dongwon Industries Co.,    1973       Ex. 18    1973-20   STAR000052189          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information
28    Dongwon Industries Co.,    1973       Ex. 19    1973-21   STAR000052216          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information
29    Dongwon Industries Co.,    1973       Ex. 20    1973-22   STAR000052244          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information
30    Dongwon Industries Co.,    1973       Ex. 21    1973-23   STAR000052272          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information
31    Dongwon Industries Co.,    1973       Ex. 22    1973-24   D. Binotto Dep.        Redacted       competitively sensitive sales
      Ltd.'s Mot. for Summ. J.                                                                        information
32    Dongwon Industries Co.,    1973       Ex. 23    1973-25   I. Cho Dep.            Redacted       competitively sensitive sales
      Ltd.'s Mot. for Summ. J.                                                                        information
33    Dongwon Industries Co.,    1973       Ex. 25    1973-27   Decl. of S.W. Choi     Redacted       competitively sensitive sales
      Ltd.'s Mot. for Summ. J.                                                                        information
34    Dongwon Industries Co.,    1973       Ex. 26    1973-28   M. DeMario Dep.        Redacted       expert deposition discussing
      Ltd.'s Mot. for Summ. J.                                                                        competitively sensitive financial
                                                                                                      information
35    Dongwon Industries Co.,    1973       Ex. 27    1973-29   A. Rossi Dep.          Redacted       expert deposition discussing
      Ltd.'s Mot. for Summ. J.                                                                        competitively sensitive financial
                                                                                                      information
36    Dongwon Industries Co.,    1973       Ex. 30    1973-32   STAR000050516          Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                        information


                                                                     5
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183680 Page 6 of
                                                          88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion           Motion              ECF No.                                Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
37    Dongwon Industries Co.,    1973       Ex. 32    1973-34   First A. Lim Dep.            Redacted       expert deposition discussing
      Ltd.'s Mot. for Summ. J.                                                                              competitively sensitive financial
                                                                                                            information
38    Dongwon Industries Co.,    1973       Ex. 33    1973-35   Second A. Lim Dep.           Redacted       expert deposition discussing
      Ltd.'s Mot. for Summ. J.                                                                              competitively sensitive financial
                                                                                                            information
39    Dongwon Industries Co.,    1973       Ex. 34    1973-36   C. Gann Dep.                 Redacted       confidential and commercially
      Ltd.'s Mot. for Summ. J.                                                                              sensitive business information;
                                                                                                            strategic procurement
                                                                                                            information
40    Dongwon Industries Co.,    1973       Ex. 36    1973-38   Adams Dep. Ex. 2001          Yes            confidential and commercially
      Ltd.'s Mot. for Summ. J.                                                                              sensitive business information;
                                                                                                            intercompany transactions
41    Dongwon Industries Co.,    1973       Ex. 37    1973-39   DWI_000107689                Yes            confidential and commercially
      Ltd.'s Mot. for Summ. J.                                                                              sensitive business information
42    Dongwon Industries Co.,    1973       Ex. 38    1973-40   SKC000861183                 Yes            confidential and commercially
      Ltd.'s Mot. for Summ. J.                                                                              sensitive business information;
                                                                                                            investment strategy
43    Dongwon Industries Co.,    1973       Ex. 53    1973-55   STAR000050426                Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                              information
44    Dongwon Industries Co.,    1973       Ex. 54    1973-56   S. Choi Dep. Ex. 1321        Yes            competitively sensitive sales
      Ltd.'s Mot. for Summ. J.                                                                              information; intercompany
                                                                                                            transactions
45    Dongwon Industries Co.,    1973       Ex. 56    1973-58   SKC000558940                 Yes            competitively sensitive financial
      Ltd.'s Mot. for Summ. J.                                                                              information
46    Dongwon Industries Co.,    1973       Ex. 57    1973-59   Decl. and Expert Report of   Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Marianne DeMario, dated                     competitively sensitive financial
                                                                February 15, 2019                           information; dividends;

                                                                     6
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183681 Page 7 of
                                                          88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion          Motion               ECF No.                                Keep Sealed?         Sealing Justification
                                            Number                      Identifier
                                 ECF No.
                                                                                                            investments; loan amounts;
                                                                                                            balance sheets
47    Dongwon Industries Co.,    1973       Ex. 60    1973-62   Rebuttal Expert Report of    Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Marianne DeMario, dated                     competitively sensitive financial
                                                                July 2, 2019                                information; dividends;
                                                                                                            investments; loan amounts;
                                                                                                            balance sheets
48    Dongwon Industries Co.,    1973       Ex. 61    1973-63   Expert Report of Albert      Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Rossi, dated February 15,                   competitively sensitive financial
                                                                2019                                        information; dividends;
                                                                                                            investments; loan amounts;
                                                                                                            balance sheets
49    Dongwon Industries Co.,    1973       Ex. 62    1973-64   Decl. and Expert Report of   Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Gary Hamilton, dated                        competitively sensitive financial
                                                                February 15, 2019                           information; investments
50    Dongwon Industries Co.,    1973       Ex. 63    1973-65   Expert Report of Adoria      Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Lim, dated February 15,                     competitively sensitive financial
                                                                2019                                        information; dividends;
                                                                                                            investments; loans
51    Dongwon Industries Co.,    1973       Ex. 64    1973-66   Reply Expert Report of       Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Adoria Lim, dated July 2,                   competitively sensitive financial
                                                                2019                                        information; dividends;
                                                                                                            investments; loans; internal rate
                                                                                                            of return
52    Dongwon Industries Co.,    1973       Ex. 65    1973-67   Rebuttal Expert Report of    Redacted       expert report incorporating
      Ltd.'s Mot. for Summ. J.                                  Gary Hamilton, dated July 2,                competitively sensitive financial
                                                                2019                                        information; dividends


                                                                     7
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183682 Page 8 of
                                                          88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion         Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
53    Mot. to Exclude Fact-     1981       Ex. 2     1981-4    Corrected Expert Report of    Redacted       expert report incorporating
      Finding Test. and Legal                                  Gareth Macartney, dated                      competitively sensitive financial
      Conclusions of Pls.'                                     April 9, 2019                                information
      Economists
54    Mot. to Exclude Fact-     1981       Ex. 3     1981-5    Expert Report of Colin A.     Redacted       expert report incorporating
      Finding Test. and Legal                                  Carter, dated February 18,                   competitively sensitive financial
      Conclusions of Pls.'                                     2019                                         information
      Economists
55    Mot. to Exclude Fact-     1981       Ex. 4     1981-6    Expert Report of Professor     Redacted      expert report incorporating
      Finding Test. and Legal                                  Keith B. Leffler, Ph.D., dated               competitively sensitive financial
      Conclusions of Pls.'                                     February 15, 2019                            information
      Economists
56    Mot. to Exclude Fact-     1981       Ex. 5     1981-7    Expert Report of Michael R.   Redacted       expert report incorporating
      Finding Test. and Legal                                  Baye, dated February 15,                     competitively sensitive financial
      Conclusions of Pls.'                                     2019                                         information
      Economists
57    Mot. to Exclude Fact-     1981       Ex. 6     1981-8    Expert Report of Russell W.   Redacted       expert report incorporating
      Finding Test. and Legal                                  Mangum III, Ph.D., dated                     competitively sensitive financial
      Conclusions of Pls.'                                     March 1, 2019                                information; competitively
      Economists                                                                                            sensitive sales information;
                                                                                                            proprietary information detailing
                                                                                                            business relationships, internal
                                                                                                            communications, and other
                                                                                                            strategic initiatives




                                                                    8
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183683 Page 9 of
                                                          88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion         Motion              ECF No.                                   Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
58    Mot. to Exclude Fact-     1981       Ex. 8     1981-10   Expert Merits Report of         Redacted       expert report incorporating
      Finding Test. and Legal                                  Michael A. Williams Ph.D.,                     competitively sensitive financial
      Conclusions of Pls.'                                     dated February 15, 2019                        information, including
      Economists                                                                                              descriptions of sales and cost
                                                                                                              data
59    Mot. to Exclude Fact-     1981       Ex. 12    1981-14   Rebuttal Expert Report of       Redacted       expert report incorporating
      Finding Test. and Legal                                  Gareth Macartney, dated                        competitively sensitive financial
      Conclusions of Pls.'                                     July 2, 2019                                   information
      Economists
60    Mot. to Exclude Fact-     1981       Ex. 14    1981-16   Rebuttal Expert Report of       Redacted       expert report incorporating
      Finding Test. and Legal                                  Colin A. Carter Ph.D., dated                   competitively sensitive financial
      Conclusions of Pls.'                                     July 12, 2019                                  information
      Economists
61    Mot. to Exclude Fact-     1981       Ex. 15    1981-17   Addendum to February 15, Redacted              expert report incorporating
      Finding Test. and Legal                                  2019 Report of Colin A.                        competitively sensitive financial
      Conclusions of Pls.'                                     Carter, dated March 1, 2019                    information
      Economists
62    Mot. to Exclude Fact-     1981       Ex. 18    1981-20   Expert Report of David          Redacted       expert report incorporating
      Finding Test. and Legal                                  Sunding in Supp. of Pls.'                      competitively sensitive financial
      Conclusions of Pls.'                                     Mot. for Class Certification,                  information; competitively
      Economists                                               dated May 29, 2018                             sensitive sales information;
                                                                                                              proprietary information detailing
                                                                                                              business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives




                                                                    9
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183684 Page 10
                                                          of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion         Motion              ECF No.                                   Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
63    Mot. to Exclude Fact-     1981       Ex. 19    1981-21   Expert Merit Reply Report    Redacted          expert report incorporating
      Finding Test. and Legal                                  of David Sunding, dated July                   competitively sensitive financial
      Conclusions of Pls.'                                     2, 2019                                        information
      Economists
64    Mot. to Exclude Fact-     1981       Ex. 23    1981-25   Decl. of Russell W. Mangum      Redacted       expert declaration incorporating
      Finding Test. and Legal                                  III, Ph.D. in Supp. of DPPs'                   competitively sensitive financial
      Conclusions of Pls.'                                     Mot. for Class Certification,                  information; competitively
      Economists                                               served on June 1, 2018                         sensitive sales information;
                                                                                                              proprietary information detailing
                                                                                                              business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives
65    Mot. to Exclude Fact-     1981       Ex. 26    1981-28   Amended Reply Expert            Redacted       expert report incorporating
      Finding Test. and Legal                                  Report of Russell W.                           competitively sensitive financial
      Conclusions of Pls.'                                     Mangum III, Ph.D., dated                       information; competitively
      Economists                                               August 1, 2019                                 sensitive sales information;
                                                                                                              proprietary information detailing
                                                                                                              business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives
66    Defs.' Mot. to Strike     1984                           Defs.' Mem. of P. & A. in       Redacted       competitively sensitive financial
      Adoria Lim's Second                                      Supp. of Defs.' Mot. to                        information
      Expert Report and                                        Strike Adoria Lim's Second
      Portions of Marianne                                     Expert Report and Portions
      DeMario's Reports                                        of Marianne DeMario's
                                                               Reports




                                                                    10
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183685 Page 11
                                                          of 88
       APPENDIX A


Tab                           Original
                                         Exhibit                 Document Name or
No.      Name of Motion        Motion              ECF No.                                Keep Sealed?          Sealing Justification
                                         Number                      Identifier
                              ECF No.
67    Defs.' Mot. to Strike   1984       Ex. 1     1984-3    Expert Report of Adoria      Redacted       expert report incorporating
      Adoria Lim's Second                                    Lim, dated February 15,                     competitively sensitive financial
      Expert Report and                                      2019                                        information; dividends;
      Portions of Marianne                                                                               investments; loans
      DeMario's Reports
68    Defs.' Mot. to Strike   1984       Ex. 4     1984-3    Decl. and Expert Report of   Redacted       expert report incorporating
      Adoria Lim's Second                                    Robert M. Daines, dated                     competitively sensitive financial
      Expert Report and                                      May 10, 2019                                information; intercompany
      Portions of Marianne                                                                               transactions; investments
      DeMario's Reports
69    Defs.' Mot. to Strike   1984       Ex. 6     1984-3    Reply Expert Report of       Redacted       expert report incorporating
      Adoria Lim's Second                                    Adoria Lim, dated July 2,                   competitively sensitive financial
      Expert Report and                                      2019                                        information; dividends;
      Portions of Marianne                                                                               investments; loans; internal rate
      DeMario's Reports                                                                                  of return
70    Defs.' Mot. to Strike   1984       Ex. 7     1984-3    Second A. Lim Dep.           Redacted       expert deposition discussing
      Adoria Lim's Second                                                                                competitively sensitive financial
      Expert Report and                                                                                  information; income;
      Portions of Marianne                                                                               investments; valuation
      DeMario's Reports
71    Defs.' Mot. to Strike   1984       Ex. 8     1984-3    Decl. and Expert Report of   Redacted       expert report incorporating
      Adoria Lim's Second                                    Marianne DeMario, dated                     competitively sensitive financial
      Expert Report and                                      February 15, 2019                           information; dividends;
      Portions of Marianne                                                                               investments; loan amounts;
      DeMario's Reports                                                                                  balance sheets




                                                                  11
                      Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183686 Page 12
                                                           of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion         Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
72    Defs.' Mot. to Strike     1984       Ex. 11    1984-3    Rebuttal Expert Report of     Redacted       expert report incorporating
      Adoria Lim's Second                                      Marianne Demario, dated                      competitively sensitive financial
      Expert Report and                                        July 2, 2019                                 information; dividends;
      Portions of Marianne                                                                                  investments; loan amounts;
      DeMario's Reports                                                                                     balance sheets
73    Defs.' Mot. for Partial   1992                           Sep. Statement of             Yes            competitively sensitive business
      Summ. J. on Certain                                      Undisputed Material Facts                    operations information
      State Law Claims                                         in Supp. of Defs.' Mot. for
                                                               Partial Summ. J. on Certain
                                                               State Law Claims
74    Defs.' Mot. for Partial   1992       Ex. 1     1992-3    Expert Report of Colin        Redacted       expert report incorporating
      Summ. J. on Certain                                      Carter, dated February 18,                   competitively sensitive financial
      State Law Claims                                         2019                                         information; competitively
                                                                                                            sensitive technical information
75    Defs.' Mot. for Partial   1992       Ex. 2     1992-4    Addendum to Expert Report Redacted           expert report incorporating
      Summ. J. on Certain                                      of Colin Carter, dated                       competitively sensitive financial
      State Law Claims                                         March 1, 2019                                information; competitively
                                                                                                            sensitive marketing information
76    Defs.' Mot. for Partial   1992       Ex. 3     1992-5    Decl. of A. Mecs              Redacted       competitively sensitive marketing
      Summ. J. on Certain                                                                                   information; competitively
      State Law Claims                                                                                      sensitive financial information
77    Defs.' Mot. for Partial   1992       Ex. 4     1992-6    Decl. of A. Choe              Redacted       competitively sensitive financial
      Summ. J. on Certain                                                                                   information; competitively
      State Law Claims                                                                                      sensitive sales information
78    Defs.' Mot. for Partial   1992       Ex. 6     1992-8    Expert Report of R. Heeb,     Redacted       expert report incorporating
      Summ. J. on Certain                                      dated May 10, 2019                           competitively sensitive financial
      State Law Claims                                                                                      information; other confidential
                                                                                                            business information

                                                                    12
                      Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183687 Page 13
                                                           of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion         Motion              ECF No.                                   Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
79    Defs.' Mot. for Partial   1992       Ex. 8     1992-10   StarKist Co.' Narrative         Redacted       competitively sensitive marketing
      Summ. J. on Certain                                      Resps. to Pls.' Rule 30(b)(6)                  information
      State Law Claims                                         Topics
80    EPPs' Mot. for Partial    1993       Ex. 26    2008-1    SKC000102260                    Yes            competitively sensitive sales
      Summ. J.                                                                                                information
81    EPPs' Mot. for Partial    1993       Ex. 29    2008-1    SKC000588265                    Yes            competitively sensitive sales
      Summ. J.                                                                                                information
82    EPPs' Mot. for Partial    1993       Ex. 33    2008-1    R. Worsham Dep.                 Redacted       competitively sensitive sales
      Summ. J.                                                                                                information
83    EPPs' Mot. for Partial    1993       Ex. 39    2008-1    SKC000450170                    Yes            competitively sensitive sales
      Summ. J.                                                                                                information
84    EPPs' Mot. for Partial    1993       Ex. 43    2008-1    SKC000016886                    Yes            competitively sensitive financial
      Summ. J.                                                                                                information
85    EPPs' Mot. for Partial    1993       Ex. 50    2008-1    SKC000853573                    Yes            competitively sensitive financial
      Summ. J.                                                                                                information
86    EPPs' Mot. for Partial    1993       Ex. 58    2008-1    D. Bruce Bollmer Dep.           Redacted       competitively sensitive sales
      Summ. J.                                                                                                information
87    EPPs' Mot. for Partial    1993       Ex. 69    2008-1    SKC000253374                    Yes            competitively sensitive sales
      Summ. J.                                                                                                information
88    EPPs' Mot. for Partial    1993       Ex. 70    2008-1    SKC000253375                    Yes            competitively sensitive sales
      Summ. J.                                                                                                information
89    EPPs' Mot. for Partial    1993       Ex. 87    2008-1    S. Hodge Dep.                   Redacted       competitively sensitive sales
      Summ. J.                                                                                                information
90    EPPs' Mot. for Partial    1993       Ex. 88    2008-1    C. Handford Dep.                Redacted       private or confidential personal
      Summ. J.                                                                                                information



                                                                    13
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183688 Page 14
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
91    EPPs' Mot. for Partial      1993       Ex. 91    2008-1    DWI_000066645E                Yes            competitively sensitive financial
      Summ. J.                                                                                                information
92    EPPs' Mot. for Partial      1993       Ex. 94    2008-1    StarKist Interrog. Resps.     Redacted       competitively sensitive sales
      Summ. J.                                                   (Interrogs 1 and 6-7)                        information
93    EPPs' Mot. for Partial      1993       Ex. 95    2008-1    H. Tucker Dep.                Redacted       private or confidential personal
      Summ. J.                                                                                                information
94    Document intentionally                                     Document intentionally
      omitted                                                    omitted
95    Defs.' Mot. for Partial     2010       Ex. 4     2010-4    SKC000983511                  Yes            competitively sensitive financial
      Summ. J. on Statute of                                                                                  information
      Limitations Grounds
96    Defs.' Mot. for Partial     2010       Ex. 5     2010-4    SKC000828951                  Yes            competitively sensitive research
      Summ. J. on Statute of                                                                                  and development information
      Limitations Grounds
97    Defs.' Mot. for Partial     2015                 2015-1    Memo. of P. & A. ISO of       Redacted       competitively sensitive sales
      Summ. J. on Pls.' Private                                  Defs.' Mot. for Partial                      information
      Label Claims                                               Summ. J. on Pls.' Private
                                                                 Label Claims
98    Defs.' Mot. for Partial     2015       Ex. 2     2015-3    Expert Report of Dr. Andres   Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Lerner, dated May 10, 2019                   competitively sensitive financial
      Label Claims                                                                                            information; competitively
                                                                                                              sensitive sales information;
                                                                                                              proprietary information
                                                                                                              regarding business relationships
                                                                                                              and other strategic initiatives



                                                                      14
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183689 Page 15
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                    Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
99    Defs.' Mot. for Partial     2015       Ex. 3     2015-3    Expert Report of RussellW.       Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Mangum III, Ph.D., dated                        competitively sensitive financial
      Label Claims                                               February 15, 2019                               information; competitively
                                                                                                                 sensitive sales information;
                                                                                                                 proprietary information detailing
                                                                                                                 business relationships, internal
                                                                                                                 communications, and other
                                                                                                                 strategic initiatives
100   Document intentionally                                     Document intentionally
      omitted                                                    omitted

101   Defs.' Mot. for Partial     2015       Ex. 5     2015-3    Expert Report of D. Sunding      Redacted       competitively sensitive financial
      Summ. J. on Pls.' Private                                  (Class Cert.)                                   information; competitively
      Label Claims                                                                                               sensitive sales information;
                                                                                                                 proprietary information detailing
                                                                                                                 business relationships, internal
                                                                                                                 communications, and other
                                                                                                                 strategic initiatives
102   Defs.' Mot. for Partial     2015       Ex. 6     2015-3    Expert Report of C. Carter       Redacted       competitively sensitive financial
      Summ. J. on Pls.' Private                                                                                  information
      Label Claims
103   Defs.' Mot. for Partial     2015       Ex. 7     2015-3    StarKist Co.’s Sec. Suppl.       Redacted       competitively sensitive financial
      Summ. J. on Pls.' Private                                  Objs. & Resps. to Pls.’ First                   information
      Label Claims                                               Set of Interrogs., Nos. 1 , 4,
                                                                 6-8, and 10




                                                                      15
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183690 Page 16
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                              Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
104   Defs.' Mot. for Partial     2015       Ex. 9     2015-3    Expert Report of Randall   Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Heeb, dated May 10, 2019                  competitively sensitive financial
      Label Claims                                                                                         information; internal
                                                                                                           communications and other
                                                                                                           strategic initiatives
105   Defs.' Mot. for Partial     2015       Ex. 10    2015-3    SKC000827997               Yes            competitively sensitive financial
      Summ. J. on Pls.' Private                                                                            information
      Label Claims
106   Defs.' Mot. for Partial     2015       Ex. 13    2015-3    SKC001243094               Yes            competitively sensitive sales
      Summ. J. on Pls.' Private                                                                            information
      Label Claims
107   Defs.' Mot. for Partial     2015       Ex. 16    2015-3    SKC000447307               Yes            competitively sensitive sales
      Summ. J. on Pls.' Private                                                                            information
      Label Claims
108   Defs.' Mot. for Partial     2015       Ex. 20    2015-3    SKC000760375               Yes            competitively sensitive sales
      Summ. J. on Pls.' Private                                                                            information
      Label Claims
109   Defs.' Mot. for Partial     2015       Ex. 24    2015-3    SKC000834753               Yes            competitively sensitive sales
      Summ. J. on Pls.' Private                                                                            information
      Label Claims
110   Defs.' Mot. for Partial     2015       Ex. 25    2015-3    SKC000355225               Yes            competitively sensitive sales
      Summ. J. on Pls.' Private                                                                            information
      Label Claims
111   Document intentionally                                     Document intentionally
      omitted                                                    omitted



                                                                     16
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183691 Page 17
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion          Motion               ECF No.                                   Keep Sealed?         Sealing Justification
                                             Number                      Identifier
                                  ECF No.
112   Document intentionally                                     Document intentionally
      omitted                                                    omitted

113   Document intentionally                                     Document intentionally
      omitted                                                    omitted

114   Document intentionally                                     Document intentionally
      omitted                                                    omitted

115   Document intentionally                                     Document intentionally
      omitted                                                    omitted

116   Document intentionally                                     Document intentionally
      omitted                                                    omitted

117   Document intentionally                                     Document intentionally
      omitted                                                    omitted

118   Defs.' Mot. for Partial     2015       Ex. 35    2015-3    DPP Suppl. Omnibus Objs.        Redacted       competitively sensitive sales
      Summ. J. on Pls.' Private                                  & Resps. to Defs.’ First Set                   information
      Label Claims                                               of Contention Interrogs.
119   Defs.' Mot. for Partial     2015       Ex. 36    2015-3    CFP Suppl. Omnibus Objs. &      Redacted       competitively sensitive sales
      Summ. J. on Pls.' Private                                  Resps. to Defs.’ First Set of                  information
      Label Claims                                               Contention Interrogs.




                                                                      17
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183692 Page 18
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                   Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
120   Defs.' Mot. for Partial     2015       Ex. 37    2015-3    EPP Suppl. Omnibus Objs. &      Redacted       competitively sensitive sales
      Summ. J. on Pls.' Private                                  Resps. to Defs.’ First Set of                  information
      Label Claims                                               Contention Interrogs.
121   Document intentionally                                     Document intentionally
      omitted                                                    omitted

122   Document intentionally                                     Document intentionally
      omitted                                                    omitted



123   Document intentionally                                     Document intentionally
      omitted                                                    omitted



124   Defs.' Mot. for Partial     2015       Ex. 48    2015-3    StarKist Co.’s Narrative        Redacted       competitively sensitive sales
      Summ. J. on Pls.' Private                                  30(b)(6) Resps.                                information
      Label Claims
125   Defs.' Mot. for Partial     2015       Ex. 56    2015-3    SKC000355865                    Yes            competitively sensitive sales
      Summ. J. on Pls.' Private                                                                                 information
      Label Claims
126   Defs.' Mot. for Partial     2015       Ex. 67    2015-3    A. Mecs Dep. (January 31,       Redacted       competitively sensitive sales
      Summ. J. on Pls.' Private                                  2019)                                          information
      Label Claims
127   Defs.' Mot. for Partial     2015       Ex. 69    2015-3    Expert Report of Gareth         Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Macartney, dated April 9,                      competitively sensitive financial
      Label Claims                                               2019                                           information

                                                                      18
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183693 Page 19
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
128   Defs.' Mot. for Partial     2015       Ex. 70    2015-3    Expert Merits Report of       Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Michael Williams, dated                      competitively sensitive financial
      Label Claims                                               February 15, 2019                            information, including
                                                                                                              descriptions of sales and cost
                                                                                                              data
129   Defs.' Mot. for Partial     2015       Ex. 71    2015-3    Rebuttal Expert Report of     Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Gareth Macartney, dated                      competitively sensitive financial
      Label Claims                                               July 2, 2019                                 information
130   Defs.' Mot. for Partial     2015       Ex. 73    2015-3    R. Mangum Dep. (August 5,     Redacted       expert deposition discussing
      Summ. J. on Pls.' Private                                  2019)                                        competitively sensitive financial
      Label Claims                                                                                            information
131   Defs.' Mot. for Partial     2015       Ex. 74    2015-3    Reply Expert Report of        Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Russell W. Mangum III,                       competitively sensitive financial
      Label Claims                                               Ph.D., dated August 1, 2019                  information; competitively
                                                                                                              sensitive sales information;
                                                                                                              proprietary information detailing
                                                                                                              business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives
132   Defs.' Mot. for Partial     2015       Ex. 76    2015-3    Expert Report of Michael      Redacted       expert report incorporating
      Summ. J. on Pls.' Private                                  Baye, dated February 15,                     competitively sensitive financial
      Label Claims                                               2019                                         information
133   Defs.' Mot. for Partial     2015       Ex. 83    2015-10   Decl. of A. Mecs              Redacted       competitively sensitive marketing
      Summ. J. on Pls.' Private                                                                               information
      Label Claims




                                                                     19
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183694 Page 20
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                                  Keep Sealed?         Sealing Justification
                                          Number                      Identifier
                               ECF No.
134   StarKist Co., Del Monte  2023       Ex. 7     2023-6    Decl. and Expert Report of     Redacted       expert report incorporating
      Corp., and Dongwon                                      Dr. Andres Lerner, dated                      competitively sensitive financial
      Industries Co., Ltd.'s                                  May 10, 2019                                  information; competitively
      Mot. for Partial Summ. J.                                                                             sensitive sales information;
      Dismissing All Claims for                                                                             proprietary information
      Purchases Made Prior to                                                                               regarding business relationships
      May 30, 2011                                                                                          and other strategic initiatives
135   StarKist Co., Del Monte   2023      Ex. 8     2023-6    Expert Report of Professor     Redacted       expert report incorporating
      Corp., and Dongwon                                      Colin A. Carter, dated                        competitively sensitive financial
      Industries Co., Ltd.'s                                  February 18, 2019                             information
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
136   StarKist Co., Del Monte   2023      Ex. 9     2023-6    Expert Report of Dr. Russell   Redacted       expert report incorporating
      Corp., and Dongwon                                      W. Mangum III, Ph.D.,                         competitively sensitive financial
      Industries Co., Ltd.'s                                  dated March 1, 2019                           information; competitively
      Mot. for Partial Summ. J.                                                                             sensitive sales information;
      Dismissing All Claims for                                                                             proprietary information detailing
      Purchases Made Prior to                                                                               business relationships, internal
      May 30, 2011                                                                                          communications, and other
                                                                                                            strategic initiatives
137   StarKist Co., Del Monte   2023      Ex. 12    2023-6    SKC000048685                   Yes            competitively sensitive sales
      Corp., and Dongwon                                                                                    information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for



                                                                   20
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183695 Page 21
                                                         of 88
      APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.      Name of Motion         Motion               ECF No.                                Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
      Purchases Made Prior to
      May 30, 2011




138   StarKist Co., Del Monte   2023       Ex. 14    2023-6    Rebuttal Expert Report of    Redacted       expert report incorporating
      Corp., and Dongwon                                       Dr. Colin A. Carter, dated                  competitively sensitive financial
      Industries Co., Ltd.'s                                   July 12, 2019                               information
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
139   StarKist Co., Del Monte   2023       Ex. 15    2023-6    Corrected Expert Report of   Redacted       expert report incorporating
      Corp., and Dongwon                                       Gareth Macartney, dated                     competitively sensitive financial
      Industries Co., Ltd.'s                                   April 9, 2019                               information
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
140   StarKist Co., Del Monte   2023       Ex. 26    2023-6    Expert Report of Professor   Redacted       expert report incorporating
      Corp., and Dongwon                                       Kevin M. Murphy, dated                      competitively sensitive financial
      Industries Co., Ltd.'s                                   May 10, 2019                                information; internal
      Mot. for Partial Summ. J.                                                                            communications and other
      Dismissing All Claims for                                                                            strategic initiatives
      Purchases Made Prior to
      May 30, 2011


                                                                    21
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183696 Page 22
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
141   StarKist Co., Del Monte  2023       Ex. 30    2023-6    SKC001009736          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
142   StarKist Co., Del Monte   2023      Ex. 32    2023-6    SKC000827997          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
143   StarKist Co., Del Monte   2023      Ex. 37    2023-6    SKC000595481          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
144   StarKist Co., Del Monte   2023      Ex. 45    2023-6    SKC000041451          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                  22
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183697 Page 23
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
145   StarKist Co., Del Monte  2023       Ex. 46    2023-6    SKC000308816          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
146   StarKist Co., Del Monte   2023      Ex. 47    2023-6    SKC000462374          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
147   StarKist Co., Del Monte   2023      Ex. 58    2023-10   SKC000828887          Yes            competitively sensitive marketing
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
148   StarKist Co., Del Monte   2023      Ex. 59    2023-10   Tanner Dep. Ex. 587   Yes            competitively sensitive research
      Corp., and Dongwon                                                                           and development information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                  23
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183698 Page 24
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                          Keep Sealed?         Sealing Justification
                                          Number                      Identifier
                               ECF No.
149   StarKist Co., Del Monte  2023       Ex. 61    2023-10   SKC000817995           Yes            competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
150   StarKist Co., Del Monte   2023      Ex. 63    2023-10   SKC000949186           Yes            competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
151   StarKist Co., Del Monte   2023      Ex. 64    2023-10   SKC000522642           Yes            competitively sensitive technical
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
152   StarKist Co., Del Monte   2023      Ex. 65    2023-10   Aff. of B. Mills       Redacted       competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                   24
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183699 Page 25
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                            Keep Sealed?          Sealing Justification
                                          Number                      Identifier
                               ECF No.
153   StarKist Co., Del Monte  2023       Ex. 67    2023-10   SKC000093684             Yes            competitively sensitive sales
      Corp., and Dongwon                                                                              information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
154   StarKist Co., Del Monte   2023      Ex. 68    2023-10   SKC000048892             Yes            competitively sensitive marketing
      Corp., and Dongwon                                                                              information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
155   StarKist Co., Del Monte   2023      Ex. 73    2023-10   A. Mecs Dep. (March 7,   Redacted       competitively sensitive sales
      Corp., and Dongwon                                      2018)                                   information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
156   StarKist Co., Del Monte   2023      Ex. 75    2023-10   Decl. of A. Choe         Redacted       competitively sensitive financial
      Corp., and Dongwon                                                                              information; intercompany
      Industries Co., Ltd.'s                                                                          transactions
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                   25
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183700 Page 26
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                          Number                      Identifier
                               ECF No.
157   StarKist Co., Del Monte  2023       Ex. 76    2023-10   StarKist 30(b)(6) Narrative   Redacted       competitively sensitive sales
      Corp., and Dongwon                                      Resp.                                        information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
158   StarKist Co., Del Monte   2023      Ex. 82    2023-10   SKC000445110                  Yes            competitively sensitive sales
      Corp., and Dongwon                                                                                   information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
159   StarKist Co., Del Monte   2023      Ex. 85    2023-10   SKC000156168                  Yes            competitively sensitive financial
      Corp., and Dongwon                                                                                   information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
160   StarKist Co., Del Monte   2023      Ex. 86    2023-10   Expert Report of Dr.          Redacted       expert report incorporating
      Corp., and Dongwon                                      Michael A. Williams, dated                   competitively sensitive financial
      Industries Co., Ltd.'s                                  February 15, 2019                            information, including
      Mot. for Partial Summ. J.                                                                            descriptions of sales and cost
      Dismissing All Claims for                                                                            data
      Purchases Made Prior to
      May 30, 2011

                                                                   26
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183701 Page 27
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                                Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
161   StarKist Co., Del Monte  2023       Ex. 91    2023-10   SKC000145142                 Yes            competitively sensitive sales
      Corp., and Dongwon                                                                                  information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
162   StarKist Co., Del Monte   2023      Ex. 92    2023-10   SKC000217368                 Yes            competitively sensitive sales
      Corp., and Dongwon                                                                                  information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
163   StarKist Co., Del Monte   2023      Ex. 99    2023-10   Corrected Expert Report of   Redacted       expert report incorporating
      Corp., and Dongwon                                      Dr. Janusz Ordover, dated                   competitively sensitive financial
      Industries Co., Ltd.'s                                  June 10, 2019                               information; competitively
      Mot. for Partial Summ. J.                                                                           sensitive sales information;
      Dismissing All Claims for                                                                           proprietary information detailing
      Purchases Made Prior to                                                                             business relationships, internal
      May 30, 2011                                                                                        communications, and other
                                                                                                          strategic initiatives
164   StarKist Co., Del Monte   2023      Ex. 111   2023-10   SKC001010048                 Yes            competitively sensitive financial
      Corp., and Dongwon                                                                                  information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for



                                                                  27
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183702 Page 28
                                                         of 88
      APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.      Name of Motion         Motion               ECF No.                               Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
      Purchases Made Prior to
      May 30, 2011




165   StarKist Co., Del Monte   2023       Ex. 115   2023-10   SKC000828951                Yes            competitively sensitive research
      Corp., and Dongwon                                                                                  and development information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
166   StarKist Co., Del Monte   2023       Ex. 117   2023-10   Rebuttal Expert Report of   Redacted       expert report incorporating
      Corp., and Dongwon                                       Dr. Gareth Macartney,                      competitively sensitive financial
      Industries Co., Ltd.'s                                   dated July 2, 2019                         information
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
167   StarKist Co., Del Monte   2023       Ex. 119   2023-10   STAR000052017               Yes            competitively sensitive financial
      Corp., and Dongwon                                                                                  information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011


                                                                   28
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183703 Page 29
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                              Keep Sealed?          Sealing Justification
                                          Number                     Identifier
                               ECF No.
168   StarKist Co., Del Monte  2023       Ex. 120   2023-10   Reply Expert Report of     Redacted       expert report incorporating
      Corp., and Dongwon                                      Professor David Sunding,                  competitively sensitive financial
      Industries Co., Ltd.'s                                  dated July 2, 2019                        information
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
169   StarKist Co., Del Monte   2023      Ex. 121   2023-10   SKC000260796               Yes            competitively sensitive research
      Corp., and Dongwon                                                                                and development information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
170   StarKist Co., Del Monte   2023      Ex. 123   2023-10   SKC000048892               Yes            competitively sensitive marketing
      Corp., and Dongwon                                                                                information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
171   StarKist Co., Del Monte   2023      Ex. 128   2023-10   SKC000101842               Yes            competitively sensitive sales
      Corp., and Dongwon                                                                                information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                  29
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183704 Page 30
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                          Keep Sealed?         Sealing Justification
                                          Number                      Identifier
                               ECF No.
172   StarKist Co., Del Monte  2023       Ex. 129   2023-10   SKC000588265           Yes            competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
173   StarKist Co., Del Monte   2023      Ex. 139   2023-10   STAR000014512          Yes            confidential and commercially
      Corp., and Dongwon                                                                            sensitive business information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
174   StarKist Co., Del Monte   2023      Ex. 140   2023-10   SKC001010046           Yes            competitively sensitive research
      Corp., and Dongwon                                                                            and development information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
175   StarKist Co., Del Monte   2023      Ex. 141   2023-10   Decl. of G. Tanner     Yes            competitively sensitive research
      Corp., and Dongwon                                                                            and development information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                   30
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183705 Page 31
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                          Keep Sealed?          Sealing Justification
                                          Number                      Identifier
                               ECF No.
176   StarKist Co., Del Monte  2023       Ex. 142   2023-10   DWI_000100080          Yes            competitively sensitive financial
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
177   StarKist Co., Del Monte   2023      Ex. 144   2023-10   SKC000808853           Yes            competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
178   StarKist Co., Del Monte   2023      Ex. 145   2023-10   Decl. of A. Mecs       Redacted       competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
179   StarKist Co., Del Monte   2023      Ex. 146   2023-10   SKC000048703           Yes            competitively sensitive sales
      Corp., and Dongwon                                                                            information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                  31
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183706 Page 32
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                          Number                     Identifier
                               ECF No.
180   StarKist Co., Del Monte  2023       Ex. 147   2023-10   SKC000116936          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
181   StarKist Co., Del Monte   2023      Ex. 148   2023-10   SKC000827022          Yes            competitively sensitive sales
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
182   StarKist Co., Del Monte   2023      Ex. 149   2023-10   SKC000530749          Yes            competitively sensitive financial
      Corp., and Dongwon                                                                           information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
183   StarKist Co., Del Monte   2023      Ex. 150   2023-10   SKC000312645          Yes            competitively sensitive research
      Corp., and Dongwon                                                                           and development information
      Industries Co., Ltd.'s
      Mot. for Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                  32
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183707 Page 33
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                  Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
184   StarKist Co., Del Monte     2023                 2023-1    Mem. of P. & A. in Supp. of.   Redacted       competitively sensitive sales
      Corp., and Dongwon                                         StarKist Co., Del Monte                       information
      Industries Co., Ltd.'s                                     Corp., and Dongwon
      Mot. for Partial Summ. J.                                  Industries Co., Ltd.'s Mot.
      Dismissing All Claims for                                  for Partial Summ. J.
      Purchases Made Prior to                                    Dismissing All Claims for
      May 30, 2011                                               Purchases Made Prior to
                                                                 May 30, 2011
185   StarKist Co., Del Monte     2023                           Separate Statement of          Redacted       competitively sensitive sales
      Corp., and Dongwon                                         Undisputed Material Facts                     information
      Industries Co., Ltd.'s                                     in Supp. of Mot. for Partial
      Mot. for Partial Summ. J.                                  Summ. J. Dismissing All
      Dismissing All Claims for                                  Claims Made Prior to May
      Purchases Made Prior to                                    30, 2011
      May 30, 2011
186   Del Monte Corporation's     2025       Ex. 4     2025-4    DWI_000100080                  Yes            competitively sensitive financial
      Mem. of P.& A. in Supp.                                                                                  information
      of Mot. for Partial
      Summ. J.
187   Del Monte Corporation's     2025       Ex. 5     2025-4    DWI_000119459                  Yes            competitively sensitive technical
      Mem. of P.& A. in Supp.                                                                                  information
      of Mot. for Partial
      Summ. J.
188   Del Monte Corporation's     2025       Ex. 6     2025-4    STAR000014512                  Yes            confidential and commercially
      Mem. of P.& A. in Supp.                                                                                  sensitive business information
      of Mot. for Partial
      Summ. J.


                                                                      33
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183708 Page 34
                                                         of 88
      APPENDIX A


Tab                           Original
                                         Exhibit                 Document Name or
No.       Name of Motion       Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                         Number                      Identifier
                              ECF No.
189   Del Monte Corporation's 2025       Ex. 13    2025-4    DWI000020638                  Yes            private or confidential personal
      Mem. of P.& A. in Supp.                                                                             information
      of Mot. for Partial
      Summ. J.
190   Del Monte Corporation's 2025       Ex. 14    2025-4    SKC000308816                  Yes            competitively sensitive sales
      Mem. of P.& A. in Supp.                                                                             information
      of Mot. for Partial
      Summ. J.
191   Del Monte Corporation's 2025       Ex. 17    2025-4    SKC000747212                  Yes            competitively sensitive sales
      Mem. of P.& A. in Supp.                                                                             information
      of Mot. for Partial
      Summ. J.
192   Del Monte Corporation's 2025       Ex. 42    2025-9    StarKist Purchase             Yes            competitively sensitive financial
      Mem. of P.& A. in Supp.                                Agreement                                    information
      of Mot. for Partial
      Summ. J.
193   DAPs' Mot. to Exclude   2027                 2027                                    Redacted       competitively sensitive sales
      the Opinions of Dr.                                                                                 information; sales and cost data;
      Kevin Murphy                                                                                        profits and margins earned
194   DAPs' Mot. to Exclude   2027       Ex. 7     2027-8    Expert Report of Kevin M.     Redacted       expert report incorporating
      the Opinions of Dr.                                    Murphy, dated May 10,                        competitively sensitive financial
      Kevin Murphy                                           2019                                         information; internal
                                                                                                          communications and other
                                                                                                          strategic initiatives
195   DAPs' Mot. to Exclude   2027       Ex. 8     2027-12   Expert Report of Dr. Andres   Redacted       expert report incorporating
      the Opinions of Dr.                                    Lerner, dated May 10, 2019                   competitively sensitive financial
      Kevin Murphy                                                                                        information; competitively
                                                                                                          sensitive sales information;

                                                                 34
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183709 Page 35
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion          Motion               ECF No.                                Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
                                                                                                            proprietary information
                                                                                                            regarding business relationships
                                                                                                            and other strategic initiatives
196   DAPs' Mot. to Exclude      2027       Ex. 17    2027-21   Corrected Expert Report of   Redacted       expert report incorporating
      the Opinions of Dr.                                       Gareth Macartney, dated                     competitively sensitive financial
      Kevin Murphy                                              April 9, 2019                               information
197   DAPs' Mot. to Exclude      2027       Ex. 19    2027-23   SKC00012433                  Yes            confidential and commercially
      the Opinions of Dr.                                                                                   sensitive business information,
      Kevin Murphy                                                                                          including product strategy and
                                                                                                            internal communications
198   DAPs' Mot. to Exclude      2027       Ex. 20    2027-24   SKC000333274                 Yes            confidential and commercially
      the Opinions of Dr.                                                                                   sensitive business information,
      Kevin Murphy                                                                                          including product strategy, sales
                                                                                                            and cost data, and internal
                                                                                                            communications
199   DAPs' Mot. to Exclude      2027       Ex. 24    2027-28   Rebuttal Expert Report of    Redacted       expert report incorporating
      the Opinions of Dr.                                       Gareth Macartney, dated                     competitively sensitive financial
      Kevin Murphy                                              July 2, 2019                                information
200   DAPs' Mot. to Exclude      2027       Ex. 33    2027-40   SKC000101842                 Yes            confidential and commercially
      the Opinions of Dr.                                                                                   sensitive business information,
      Kevin Murphy                                                                                          including product strategy, sales
                                                                                                            and cost data, and internal
                                                                                                            communications
201   Pls.' (DAPs') Mot. for     2035       Ex. 2     2033-2    SKC000333274                 Yes            competitively sensitive research
      Partial Summ. J. Against                                                                              and development information
      StarKist Co.



                                                                    35
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183710 Page 36
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                Document Name or
No.      Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                            Number                     Identifier
                                 ECF No.
202   Pls.' (DAPs') Mot. for     2035       Ex. 3     2033-3    SKC000101842          Yes            competitively sensitive sales
      Partial Summ. J. Against                                                                       information
      StarKist Co.
203   Pls.' (DAPs') Mot. for     2035       Ex. 4     2033-4    VZN_SF0005488         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
204   Pls.' (DAPs') Mot. for     2035       Ex. 6     2033-6    SKC000179979          Yes            confidential and commercially
      Partial Summ. J. Against                                                                       sensitive business information;
      StarKist Co.                                                                                   procurement strategy
205   Pls.' (DAPs') Mot. for     2035       Ex. 7     2033-7    C. Handford Dep.      Redacted       competitively sensitive sales
      Partial Summ. J. Against                                                                       information
      StarKist Co.
206   Pls.' (DAPs') Mot. for     2035       Ex. 8     2033-10   VZN_SF0000991         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
207   Pls.' (DAPs') Mot. for     2035       Ex. 9     2033-11   SKC000445406          Yes            competitively sensitive financial
      Partial Summ. J. Against                                                                       information
      StarKist Co.
208   Pls.' (DAPs') Mot. for     2035       Ex. 11    2033-13   VZN_SF0001157         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
209   Pls.' (DAPs') Mot. for     2035       Ex. 12    2033-14   SKC000016886          Yes            competitively sensitive financial
      Partial Summ. J. Against                                                                       information
      StarKist Co.
210   Pls.' (DAPs') Mot. for     2035       Ex. 13    2033-15   VZN_SF0001174         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.


                                                                    36
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183711 Page 37
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                Document Name or
No.      Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                            Number                     Identifier
                                 ECF No.
211   Pls.' (DAPs') Mot. for     2035       Ex. 14    2033-16   VZN_SF0001190         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
212   Pls.' (DAPs') Mot. for     2035       Ex. 15    2033-17   VZN_SF0001207         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
213   Pls.' (DAPs') Mot. for     2035       Ex. 17    2033-19   VZN_SF0001300         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
214   Pls.' (DAPs') Mot. for     2035       Ex. 18    2033-20   VZN_SF0001315         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
215   Pls.' (DAPs') Mot. for     2035       Ex. 22    2033-24   SKC000264718          Yes            competitively sensitive financial
      Partial Summ. J. Against                                                                       information
      StarKist Co.
216   Pls.' (DAPs') Mot. for     2035       Ex. 23    2033-25   SKC000447307          Yes            competitively sensitive sales
      Partial Summ. J. Against                                                                       information
      StarKist Co.
217   Pls.' (DAPs') Mot. for     2035       Ex. 24    2033-26   VZN_SF0001333         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
218   Pls.' (DAPs') Mot. for     2035       Ex. 25    2033-27   VZN_SF0001349         Yes            private or confidential personal
      Partial Summ. J. Against                                                                       information
      StarKist Co.
219   Pls.' (DAPs') Mot. for     2035       Ex. 35    2033-37   DWI_000066645E        Yes            competitively sensitive financial
      Partial Summ. J. Against                                                                       information
      StarKist Co.


                                                                    37
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183712 Page 38
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.       Name of Motion          Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
220   Pls.' (DAPs') Mot. for     2035       Ex. 36    2033-38   StarKist Interrog. Resps.     Redacted       competitively sensitive sales
      Partial Summ. J. Against                                  (Interrogs. 1 and 6-7)                       information
      StarKist Co.
221   CFPs' Notice of Joinder    2050       Ex. 1     2050-2    Corrected Expert Report of    Redacted       expert report incorporating
      to Mot. to Exclude                                        Dr. Janusz Ordover, dated                    competitively sensitive financial
      Certain Test. of Defs.'                                   May 10, 2019                                 information; competitively
      Proposed Experts (Dkt.                                                                                 sensitive sales information;
      1970)                                                                                                  proprietary information detailing
                                                                                                             business relationships, internal
                                                                                                             communications, and other
                                                                                                             strategic initiatives
222   CFPs' Notice of Joinder    2050       Ex. 3     2050-4    Expert Merits Report of       Redacted       expert report incorporating
      to Mot. to Exclude                                        Michael A. Williams, Ph.D.,                  competitively sensitive financial
      Certain Test. of Defs.'                                   dated February 15, 2019                      information, including
      Proposed Experts (Dkt.                                                                                 descriptions of sales and cost
      1970)                                                                                                  data

223   Def. Dongwon Industries 2081          Ex. 1     2081-2    Decl. and Expert Report of  Redacted         expert report incorporating
      Co., Ltd.'s Opp'n to Pls.'                                Professor Robert M. Daines,                  competitively sensitive financial
      Mot. to Exclude Certain                                   dated May 10, 2019                           information; intercompany
      Testimony of Defs.'                                                                                    transactions; investments
      Proposed Experts: Prof.
      Robert M. Daines
224   Pls.' Joint Mem. in Opp'n 2093        Ex. 1     2093-4    STAR000014512                 Yes            confidential and commercially
      to Del Monte Corp.'s                                                                                   sensitive business information
      Partial Mot. for Summ. J.




                                                                     38
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183713 Page 39
                                                          of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.        Name of Motion        Motion              ECF No.                                  Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
225   Pls.' Joint Mem. in Opp'n 2093       Ex. 2     2093-4    DWI_000119459                  Yes            competitively sensitive technical
      to Del Monte Corp.'s                                                                                   information
      Partial Mot. for Summ. J.
226   Document intentionally                                   Document intentionally
      omitted                                                  omitted

227   Document intentionally                                   Document intentionally
      omitted                                                  omitted



228   Document intentionally                                   Document intentionally
      omitted                                                  omitted



229   Pls.' Opp'n to Defs.'      2103                2103      Pls.' Opp'n to Defs.' Mot.     Redacted       competitively sensitive sales
      Mot. for Partial Summ. J                                 for Partial Summ. J on Pls.'                  information
      on Pls.' Gear-Type                                       Gear-Type Claims
      Claims
230   Pls.' Opp'n to Defs.'      2103      Ex. 6               SKC0000223581                  Yes            competitively sensitive sales
      Mot. for Partial Summ. J                                                                               information
      on Pls.' Gear-Type
      Claims
231   Pls.' Opp'n to Defs.'      2103      Ex. 19              StarKist006824                 Yes            competitively sensitive financial
      Mot. for Partial Summ. J                                                                               information
      on Pls.' Gear-Type
      Claims


                                                                    39
                       Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183714 Page 40
                                                            of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                    Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
232   Pls.' Opp'n to Defs.'       2108       Ex. 197   2143-10   SKC000024684                     Yes            competitively sensitive sales
      Mot. to Exclude                                                                                            information
      Testimony of Dr. Gary
      Hamilton
233   Pls.' Opp'n to Defs.'       2108       Ex. 221   2143-10   I. Park Dep.                     Yes            confidential and commercially
      Mot. to Exclude                                                                                            sensitive business information
      Testimony of Dr. Gary
      Hamilton
234   Pls.' Opp'n to Defs.'       2108       Ex. 244   2143-10   Decl. and Expert Report of       Redacted       expert report incorporating
      Mot. to Exclude                                            Gary Hamilton, dated                            competitively sensitive financial
      Testimony of Dr. Gary                                      February 15, 2019                               information; investments
      Hamilton
235   Pls.' Opp'n to Defs.'       2108       Ex. 245   2143-10   Rebuttal Expert Report of    Redacted           expert report incorporating
      Mot. to Exclude                                            Gary Hamilton, dated July 2,                    competitively sensitive financial
      Testimony of Dr. Gary                                      2019                                            information
      Hamilton
236   Pls.' Opp'n to Defs.'       2108                 2108      Pls.' Opp'n to Defs.' Mot. to    Redacted       confidential and commercially
      Mot. to Exclude                                            Exclude Testimony of Dr.                        sensitive business information;
      Testimony of Dr. Gary                                      Gary Hamilton                                   fish procurement strategy
      Hamilton
237   Pls.' Jt. Opp'n to Defs.'   2110                 2110      Mem. of P. & A. in Supp. of.     Redacted       competitively sensitive financial
      Mot. for Summ. J. on                                       Pls.' Jt. Opp'n to Defs.' Mot.                  information
      Private Label Claims                                       for Summ. J. on Private
                                                                 Label Claims
238   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 22    2143-10   SKC000534929                     Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                                       information
      Private Label Claims


                                                                      40
                       Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183715 Page 41
                                                            of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
239   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 23    2143-10   SKC000189763          Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
240   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 24    2143-10   SKC000020655          Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
241   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 27    2143-10   SKC000726030          Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
242   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 28    2143-10   SKC000834067          Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
243   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 29    2143-10   SKC001235899          Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
244   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 197   2143-10   SKC000024684          Yes            competitively sensitive sales
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
245   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 203   2143-10   Mecs. Dep.            Redacted       competitively sensitive financial
      Mot. for Summ. J. on                                                                            information
      Private Label Claims
246   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 240   2143-10   Supplemental Mangum   Redacted       expert declaration incorporating
      Mot. for Summ. J. on                                       Decl.                                competitively sensitive financial
      Private Label Claims                                                                            information; details and
                                                                                                      descriptions of sales data and
                                                                                                      competitive practices


                                                                     41
                       Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183716 Page 42
                                                            of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
247   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 249   2143-10   Expert Report of Gareth       Redacted       expert report incorporating
      Mot. for Summ. J. on                                       Macartney, dated April 9,                    competitively sensitive financial
      Private Label Claims                                       2019                                         information
248   Pls.' Jt. Opp'n to Defs.'   2110       Ex. 250   2143-10   Rebuttal Expert Report of     Redacted       expert report incorporating
      Mot. for Summ. J. on                                       G. Macartney, dated July 2,                  competitively sensitive financial
      Private Label Claims                                       2019                                         information
249   Document intentionally                                     Document intentionally
      omitted                                                    omitted

250   Document intentionally                                     Document intentionally
      omitted                                                    omitted

251   Pls.' Jt. Opp'n to Defs.'   2110                 2144      EPP's Resp. Sep. Statement    Redacted       competitively sensitive sales
      Mot. for Summ. J. on                                       of Facts                                     information
      Private Label Claims
252   Def. SK and DWI's Opp'n     2116       Ex. 1     2116-2    Corrected Expert Report of    Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                   Dr. Janusz Ordover, dated                    competitively sensitive financial
      Certain Test. of Defs.'                                    June 10, 2019                                information; competitively
      Proposed Experts: Dr.                                                                                   sensitive sales information;
      Janusz A. Ordover and                                                                                   proprietary information detailing
      Dr. Andres V. Lerner                                                                                    business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives
253   Def. SK and DWI's Opp'n     2116       Ex. 2     2116-3    Expert Report of Dr. Andres   Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                   Lerner, dated on May 109,                    competitively sensitive financial
      Certain Test. of Defs.'                                    2019                                         information; competitively
      Proposed Experts: Dr.                                                                                   sensitive sales information;

                                                                     42
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183717 Page 43
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion          Motion               ECF No.                                 Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
      Janusz A. Ordover and                                                                                  proprietary information
      Dr. Andres V. Lerner                                                                                   regarding business relationships
                                                                                                             and other strategic initiatives

254   Def. SK and DWI's Opp'n    2116       Ex. 3     2116-4    Expert Report of Russell W.   Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  Mangum III, Ph.D., dated                     competitively sensitive financial
      Certain Test. of Defs.'                                   February 15, 2019                            information; competitively
      Proposed Experts: Dr.                                                                                  sensitive sales information;
      Janusz A. Ordover and                                                                                  proprietary information detailing
      Dr. Andres V. Lerner                                                                                   business relationships, internal
                                                                                                             communications, and other
                                                                                                             strategic initiatives
255   Def. SK and DWI's Opp'n    2116       Ex. 4     2116-5    Expert Report of Colin A.     Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  Carter, dated February 18,                   competitively sensitive financial
      Certain Test. of Defs.'                                   2019                                         information
      Proposed Experts: Dr.
      Janusz A. Ordover and
      Dr. Andres V. Lerner
256   Def. SK and DWI's Opp'n    2116       Ex. 5     2116-6    Expert Merits Report of       Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  Michael A. Williams, Ph.D.,                  competitively sensitive financial
      Certain Test. of Defs.'                                   served on February 15,                       information, including
      Proposed Experts: Dr.                                     2019                                         descriptions of sales and cost
      Janusz A. Ordover and                                                                                  data
      Dr. Andres V. Lerner




                                                                     43
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183718 Page 44
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion           Motion              ECF No.                                Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
257   Def. SK and DWI's Opp'n    2116       Ex. 6     2116-7    Corrected Expert Report of   Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  Gareth Macartney, dated                     competitively sensitive financial
      Certain Test. of Defs.'                                   April 9, 2019                               information
      Proposed Experts: Dr.
      Janusz A. Ordover and
      Dr. Andres V. Lerner
258   Def. SK and DWI's Opp'n    2116       Ex. 8     2116-9    Expert Merit Reply Report    Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  of David Sunding, dated July                competitively sensitive financial
      Certain Test. of Defs.'                                   2, 2019                                     information
      Proposed Experts: Dr.
      Janusz A. Ordover and
      Dr. Andres V. Lerner
259   Def. SK and DWI's Opp'n    2116       Ex. 9     2116-10   Rebuttal Expert Report of    Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  Gareth Macartney, dated                     competitively sensitive financial
      Certain Test. of Defs.'                                   July 2, 2019                                information
      Proposed Experts: Dr.
      Janusz A. Ordover and
      Dr. Andres V. Lerner
260   Def. SK and DWI's Opp'n    2116       Ex. 10    2116-11   Amended Expert Reply         Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                                  Report of Russell W.                        competitively sensitive financial
      Certain Test. of Defs.'                                   Mangum III, Ph.D., dated                    information; competitively
      Proposed Experts: Dr.                                     July 11, 2019                               sensitive sales information;
      Janusz A. Ordover and                                                                                 proprietary information detailing
      Dr. Andres V. Lerner                                                                                  business relationships, internal
                                                                                                            communications, and other
                                                                                                            strategic initiatives




                                                                    44
                   Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183719 Page 45
                                                        of 88
      APPENDIX A


Tab                          Original
                                        Exhibit                 Document Name or
No.      Name of Motion       Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                        Number                      Identifier
                             ECF No.
261   Def. SK and DWI's Opp'n2116       Ex. 11    2116-12   Expert Report of Michael A.   Redacted       expert report incorporating
      to Pls.' Mot. to Exclude                              Williams, Ph.D., dated May                   competitively sensitive financial
      Certain Test. of Defs.'                               29, 2018                                     information, including
      Proposed Experts: Dr.                                                                              descriptions of sales and cost
      Janusz A. Ordover and                                                                              data
      Dr. Andres V. Lerner
262   Def. SK and DWI's Opp'n 2116      Ex. 12    2116-13   Excerpts from Dep. of         Redacted       expert deposition discussing
      to Pls.' Mot. to Exclude                              Janusz Ordover, dated June                   competitively sensitive financial
      Certain Test. of Defs.'                               11, 2019                                     information, including
      Proposed Experts: Dr.                                                                              proprietary customer sales data
      Janusz A. Ordover and
      Dr. Andres V. Lerner
263   Del Monte Corporation's 2117                2117                                    Redacted       competitively sensitive sales
      Opp'n to Direct Action                                                                             information; sales and cost data;
      Pls.' Mot. to Exclude the                                                                          profits and margins earned
      Opinions of Dr. Kevin
      Murphy
264   Del Monte Corporation's 2117      Ex. 2     2117-2    Excerpts from Declaration    Redacted        expert declaration incorporating
      Opp'n to Direct Action                                of Russell W. Mangum,                        competitively sensitive financial
      Pls.' Mot. to Exclude the                             Ph.D. in Supp. of DPPs' Mot.                 information, including
      Opinions of Dr. Kevin                                 for Class Certification                      proprietary sales and cost data
      Murphy




                                                                45
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183720 Page 46
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
265   Pls.' Opp'n to StarKist     2123       Ex. 9     2123-4    S. Hodge Dep.         Redacted       competitively sensitive sales
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
266   Pls.' Opp'n to StarKist     2123       Ex. 10    2123-4    C. Handford Dep.      Redacted       private or confidential personal
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
267   Pls.' Opp'n to StarKist     2123       Ex. 15    2123-4    STAR000035059         Yes            competitively sensitive financial
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011




                                                                     46
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183721 Page 47
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
268   Pls.' Opp'n to StarKist     2123       Ex. 16    2123-4    STAR000031892         Yes            competitively sensitive financial
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
269   Pls.' Opp'n to StarKist     2123       Ex. 22    2123-4    SKC000102260          Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
270   Pls.' Opp'n to StarKist     2123       Ex. 26    2123-4    Tanner Dep. Ex. 587   Yes            competitively sensitive research
      Co., Del Monte Corp.,                                                                           and development information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011




                                                                     47
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183722 Page 48
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                               Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
271   Pls.' Opp'n to StarKist     2123       Ex. 28    2123-4    SKC000334948                Yes            competitively sensitive research
      Co., Del Monte Corp.,                                                                                 and development information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
272   Pls.' Opp'n to StarKist     2123       Ex. 46    2123-4    StarKist Prices and Costs   Yes            competitively sensitive financial
      Co., Del Monte Corp.,                                                                                 information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
273   Pls.' Opp'n to StarKist     2123       Ex. 48    2123-4    SKC000588265                Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                                 information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011




                                                                      48
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183723 Page 49
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
274   Pls.' Opp'n to StarKist     2123       Ex. 51    2123-4    McClain Dep. Ex. 32          Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                                  information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
275   Pls.' Opp'n to StarKist     2123       Ex. 62    2123-4    SKC000257095                 Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                                  information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
276   Pls.' Opp'n to StarKist     2123       Ex. 63    2123-4    Expert Report of Professor   Redacted       expert report incorporating
      Co., Del Monte Corp.,                                      Colin A. Carter, dated                      competitively sensitive financial
      and Dongwon Industries                                     February 18, 2019                           information
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011




                                                                     49
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183724 Page 50
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                             Number                     Identifier
                                  ECF No.
277   Pls.' Opp'n to StarKist     2123       Ex. 67    2123-4    SKC000310501          Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
278   Pls.' Opp'n to StarKist     2123       Ex. 68    2123-4    SKC000180162          Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                           information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
279   Pls.' Opp'n to StarKist     2123       Ex. 72    2123-4    SKC000179979          Yes            confidential and commercially
      Co., Del Monte Corp.,                                                                           sensitive business information;
      and Dongwon Industries                                                                          procurement strategy
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011




                                                                     50
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183725 Page 51
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                                Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
280   Pls.' Opp'n to StarKist     2123       Ex. 73    2123-4    SKC000445406                 Yes            competitively sensitive financial
      Co., Del Monte Corp.,                                                                                  information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
281   Pls.' Opp'n to StarKist     2123       Ex. 76    2123-4    VZN_SF0001157                Yes            private or confidential personal
      Co., Del Monte Corp.,                                                                                  information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
282   Pls.' Opp'n to StarKist     2123       Ex. 80    2123-4    Corrected Expert Report of   Redacted       expert report incorporating
      Co., Del Monte Corp.,                                      Dr. Janusz Ordover, dated                   competitively sensitive financial
      and Dongwon Industries                                     June 10, 2019                               information; competitively
      Co., Ltd.'s Mot. for                                                                                   sensitive sales information;
      Partial Summ. J.                                                                                       proprietary information detailing
      Dismissing All Claims for                                                                              business relationships, internal
      Purchases Made Prior to                                                                                communications, and other
      May 30, 2011                                                                                           strategic initiatives
283   Pls.' Opp'n to StarKist     2123       Ex. 84    2123-4    SKC000253427                 Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                                  information
      and Dongwon Industries
      Co., Ltd.'s Mot. for

                                                                     51
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183726 Page 52
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion          Motion               ECF No.                                   Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
284   Pls.' Opp'n to StarKist     2123       Ex. 85    2123-4    SKC000389108                    Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                                     information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
285   Pls.' Opp'n to StarKist     2123       Ex. 90    2123-4    Errata to Decl. of Russell W.   Redacted       expert declaration incorporating
      Co., Del Monte Corp.,                                      Mangum in Supp. of Class                       competitively sensitive financial
      and Dongwon Industries                                     Certification                                  information
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
286   Pls.' Opp'n to StarKist     2123       Ex. 91    2123-4    Expert Report of Dr.            Redacted       expert report incorporating
      Co., Del Monte Corp.,                                      Michael Williams, dated                        competitively sensitive financial
      and Dongwon Industries                                     May 29, 2018                                   information, including
      Co., Ltd.'s Mot. for                                                                                      descriptions of sales and cost
      Partial Summ. J.                                                                                          data
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                      52
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183727 Page 53
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                 Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
287   Pls.' Opp'n to StarKist     2123       Ex. 93    2123-4    Expert Report of Dr. Gareth   Redacted       expert report incorporating
      Co., Del Monte Corp.,                                      Macartney, dated February                    competitively sensitive financial
      and Dongwon Industries                                     15 ,2019                                     information
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
288   Pls.' Opp'n to StarKist     2123       Ex. 94    2123-4    Expert Report of Dr. Andres   Redacted       expert report incorporating
      Co., Del Monte Corp.,                                      Lerner, dated May 10, 2019                   competitively sensitive financial
      and Dongwon Industries                                                                                  information; competitively
      Co., Ltd.'s Mot. for                                                                                    sensitive sales information;
      Partial Summ. J.                                                                                        proprietary information
      Dismissing All Claims for                                                                               regarding business relationships
      Purchases Made Prior to                                                                                 and other strategic initiatives
      May 30, 2011
289   Pls.' Opp'n to StarKist     2123       Ex. 95    2123-4    Expert Report of Kevin M.     Redacted       expert report incorporating
      Co., Del Monte Corp.,                                      Murphy, dated May 10,                        competitively sensitive financial
      and Dongwon Industries                                     2019                                         information; internal
      Co., Ltd.'s Mot. for                                                                                    communications and other
      Partial Summ. J.                                                                                        strategic initiatives
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
290   Pls.' Opp'n to StarKist     2123       Ex. 98    2123-4    SKC001105694                  Yes            competitively sensitive research
      Co., Del Monte Corp.,                                                                                   and development information
      and Dongwon Industries
      Co., Ltd.'s Mot. for

                                                                     53
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183728 Page 54
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion          Motion               ECF No.                           Keep Sealed?         Sealing Justification
                                             Number                     Identifier
                                  ECF No.
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
291   Pls.' Opp'n to StarKist     2123       Ex. 102   2123-4    SKC001014777            Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                             information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
292   Pls.' Opp'n to StarKist     2123       Ex. 103   2123-4    AT&T Call Records (No   Yes            private or confidential personal
      Co., Del Monte Corp.,                                      Bates)                                 information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
293   Pls.' Opp'n to StarKist     2123       Ex. 104   2123-4    AT&T_SF0004392          Yes            private or confidential personal
      Co., Del Monte Corp.,                                                                             information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011

                                                                     54
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183729 Page 55
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                              Keep Sealed?         Sealing Justification
                                             Number                      Identifier
                                  ECF No.
294   Pls.' Opp'n to StarKist     2123       Ex. 106   2123-4    Verizon Call Records (No   Yes            private or confidential personal
      Co., Del Monte Corp.,                                      Bates)                                    information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
295   Pls.' Opp'n to StarKist     2123       Ex. 107   2123-4    Call Records (No Bates)    Yes            private or confidential personal
      Co., Del Monte Corp.,                                                                                information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
296   Pls.' Opp'n to StarKist     2123       Ex. 107   2123-4    VZN_SF0000995              Yes            private or confidential personal
      Co., Del Monte Corp.,                                                                                information
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
297   Pls.' Opp'n to StarKist     2123       Ex. 111   2123-4    D. Binotto Dep.            Yes            competitively sensitive sales
      Co., Del Monte Corp.,                                                                                information
      and Dongwon Industries
      Co., Ltd.'s Mot. for

                                                                     55
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183730 Page 56
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion          Motion               ECF No.                                  Keep Sealed?         Sealing Justification
                                             Number                      Identifier
                                  ECF No.
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
298   Pls.' Opp'n to StarKist     2123                 2123      Pls.' Opp'n to StarKist Co.,   Redacted       competitively sensitive sales
      Co., Del Monte Corp.,                                      Del Monte Corp., and                          information
      and Dongwon Industries                                     Dongwon Industries Co.,
      Co., Ltd.'s Mot. for                                       Ltd.'s Mot. for Partial
      Partial Summ. J.                                           Summ. J. Dismissing All
      Dismissing All Claims for                                  Claims for Purchases Made
      Purchases Made Prior to                                    Prior to May 30, 2011
      May 30, 2011
299   Pls.' Opp'n to StarKist     2123                 2123-2    Pls.' Resps. to Defs.'      Redacted          competitively sensitive sales
      Co., Del Monte Corp.,                                      Separate Statement of                         information
      and Dongwon Industries                                     Facts in Supp. of Mot. for
      Co., Ltd.'s Mot. for                                       Partial Summ. J. Dismissing
      Partial Summ. J.                                           All Claims for Purchases
      Dismissing All Claims for                                  Made Prior to May 30, 2011
      Purchases Made Prior to
      May 30, 2011




                                                                      56
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183731 Page 57
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                   Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
300   Pls.' Opp'n to StarKist     2123                 2123-3    Separate Statement of           Redacted       competitively sensitive sales
      Co., Del Monte Corp.,                                      Undisputed Material Facts                      information
      and Dongwon Industries                                     in Opp'n to StarKist Co., Del
      Co., Ltd.'s Mot. for                                       Monte Corp. and Dongwon
      Partial Summ. J.                                           Industries Co., Ltd.'s Mot.
      Dismissing All Claims for                                  for Partial Summ. J.
      Purchases Made Prior to                                    Dismissing All Claims for
      May 30, 2011                                               Purchases Made Prior to
                                                                 May 30, 2011

301   Pls.' Opp'n to Defs.'       2126                 2126      Pls.' Opp'n to Defs.' Mot. to   Redacted       competitively sensitive financial
      Mot. to Strike Adoria                                      Strike Adoria Lim's Reply                      information
      Lim's Reply Report and                                     Report and Portions of
      Portions of Marianne                                       Marianne DeMario's
      DeMario's Reports                                          Reports
302   Def. StarKist Co.'s       2129         Ex. 3     2129-6    Decl. and Expert Report of      Redacted       expert report incorporating
      Omnibus Opp'n to Pls.'                                     Dr. Andres Lerner, dated                       competitively sensitive financial
      Mot. for Partial Summ J.                                   May 10, 2019                                   information; competitively
      Against StarKist Co. (ECF                                                                                 sensitive sales information;
      No. 2035) and EPPs'                                                                                       proprietary information
      Mot. for Partial Summ. J.                                                                                 regarding business relationships
      (ECF No. 1993)                                                                                            and other strategic initiatives
303   Def. StarKist Co.'s       2129         Ex. 6     2129-9    R. Meece Dep.                   Yes            confidential and commercially
      Omnibus Opp'n to Pls.'                                                                                    sensitive business information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'


                                                                      57
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183732 Page 58
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion          Motion               ECF No.                          Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
      Mot. for Partial Summ. J.
      (ECF No. 1993)




304   Def. StarKist Co.'s       2129         Ex. 8     2129-11   H. Tucker Dep.         Redacted       private or confidential personal
      Omnibus Opp'n to Pls.'                                                                           information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
305   Def. StarKist Co.'s       2129         Ex. 12    2129-15   Decl. of A. Mecs       Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                           information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
306   Def. StarKist Co.'s       2129         Ex. 22    2129-25   DWI_000066645          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                           information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)


                                                                     58
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183733 Page 59
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                          Keep Sealed?          Sealing Justification
                                          Number                      Identifier
                               ECF No.
307   Def. StarKist Co.'s      2129       Ex. 23    2129-26   STAR000052017          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                        information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
308   Def. StarKist Co.'s       2129      Ex. 24    2129-27   DWI_000100080          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                        information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
309   Def. StarKist Co.'s       2129      Ex. 27    2129-30   Aff. of B. Mills       Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                        information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
310   Def. StarKist Co.'s       2129      Ex. 28    2129-31   SKC000333274           Yes            competitively sensitive research
      Omnibus Opp'n to Pls.'                                                                        and development information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                   59
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183734 Page 60
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                            Keep Sealed?         Sealing Justification
                                          Number                      Identifier
                               ECF No.
311   Def. StarKist Co.'s      2129       Ex. 31    2129-34   SKC000310501             Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                          information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
312   Def. StarKist Co.'s       2129      Ex. 32    2129-35   SKC000595481             Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                          information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
313   Def. StarKist Co.'s       2129      Ex. 35    2129-38   SKC001009736             Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                          information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
314   Def. StarKist Co.'s       2129      Ex. 37    2129-40   A. Mecs Dep. (Jan. 31,   Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                  2019)                                   information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                   60
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183735 Page 61
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
315   Def. StarKist Co.'s      2129       Ex. 42    2129-45   SKC000041451          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
316   Def. StarKist Co.'s       2129      Ex. 43    2129-46   SKC000308816          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
317   Def. StarKist Co.'s       2129      Ex. 44    2129-47   SKC000462374          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
318   Def. StarKist Co.'s       2129      Ex. 45    2129-48   C. Handford Dep.      Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  61
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183736 Page 62
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
319   Def. StarKist Co.'s      2129       Ex. 48    2129-51   SKC000447307          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
320   Def. StarKist Co.'s       2129      Ex. 49    2129-52   SKC000530399          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
321   Def. StarKist Co.'s       2129      Ex. 50    2129-53   SKC000022262          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
322   Def. StarKist Co.'s       2129      Ex. 51    2129-54   SKC000057145          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  62
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183737 Page 63
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                          Number                     Identifier
                               ECF No.
323   Def. StarKist Co.'s      2129       Ex. 54    2129-57   SKC000264718          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
324   Def. StarKist Co.'s       2129      Ex. 55    2129-58   SKC000447307          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
325   Def. StarKist Co.'s       2129      Ex. 57    2129-60   SKC000220034          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
326   Def. StarKist Co.'s       2129      Ex. 58    2129-61   SKC000291097          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  63
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183738 Page 64
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                          Number                     Identifier
                               ECF No.
327   Def. StarKist Co.'s      2129       Ex. 60    2129-63   SKC000034044          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
328   Def. StarKist Co.'s       2129      Ex. 61    2129-64   SKC000015820          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
329   Def. StarKist Co.'s       2129      Ex. 62    2129-65   SKC000091199          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
330   Def. StarKist Co.'s       2129      Ex. 63    2129-66   SKC000400410          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  64
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183739 Page 65
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
331   Def. StarKist Co.'s      2129       Ex. 64    2129-67   SKC000760375          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
332   Def. StarKist Co.'s       2129      Ex. 65    2129-68   SKC000834753          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
333   Def. StarKist Co.'s       2129      Ex. 68    2129-71   SKC000297927          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
334   Def. StarKist Co.'s       2129      Ex. 76    2129-79   SKC000192680          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  65
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183740 Page 66
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                          Number                     Identifier
                               ECF No.
335   Def. StarKist Co.'s      2129       Ex. 77    2129-80   SKC000192693          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
336   Def. StarKist Co.'s       2129      Ex. 78    2129-81   SKC000128188          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
337   Def. StarKist Co.'s       2129      Ex. 79    2129-82   SKC000696723          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
338   Def. StarKist Co.'s       2129      Ex. 80    2129-83   SKC000075655          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  66
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183741 Page 67
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                Document Name or
No.      Name of Motion         Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                          Number                     Identifier
                               ECF No.
339   Def. StarKist Co.'s      2129       Ex. 81    2129-84   SKC000129490          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
340   Def. StarKist Co.'s       2129      Ex. 82    2129-85   SKC000327475          Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
341   Def. StarKist Co.'s       2129      Ex. 83    2129-86   SKC000445406          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
342   Def. StarKist Co.'s       2129      Ex. 84    2129-87   SKC000853571          Yes            competitively sensitive financial
      Omnibus Opp'n to Pls.'                                                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)

                                                                  67
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183742 Page 68
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                                 Keep Sealed?         Sealing Justification
                                          Number                      Identifier
                               ECF No.
343   Def. StarKist Co.'s      2129       Ex. 86    2129-89   A. Mecs Dep. (March 7,        Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                  2018)                                        information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
344   Def. StarKist Co.'s       2129      Ex. 87    2129-90   StarKist 30(b)(6) Narrative   Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                  Resps.                                       information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
345   Def. StarKist Co.'s       2129      Ex. 90    2129-93   SKC000253374                  Yes            competitively sensitive sales
      Omnibus Opp'n to Pls.'                                                                               information
      Mot. for Partial Summ J.
      Against StarKist Co. (ECF
      No. 2035) and EPPs'
      Mot. for Partial Summ. J.
      (ECF No. 1993)
346   Def. StarKist Co.'s       2129                2129      Def. StarKist Co.'s Omnibus   Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                  Opp'n to Pls.' Mot. for                      information
      Mot. for Partial Summ J.                                Partial Summ J. Against
      Against StarKist Co. (ECF                               StarKist Co. (ECF No. 2035)
      No. 2035) and EPPs'                                     and EPPs' Mot. for Partial
      Mot. for Partial Summ. J.                               Summ. J. (ECF No. 1993)
      (ECF No. 1993)

                                                                   68
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183743 Page 69
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                   Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
347   Def. StarKist Co.'s         2129                 2129-1    StarKist Co.'s Opp'n to Pls.'   Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                     (DAPs') Statement of                           information
      Mot. for Partial Summ J.                                   Undisputed Facts in Supp.
      Against StarKist Co. (ECF                                  of Rule 56 Mot. for Partial
      No. 2035) and EPPs'                                        Summ. J. Against StarKist
      Mot. for Partial Summ. J.                                  Co. (ECF No. 2036) and
      (ECF No. 1993)                                             StarKist Co.'s Statement of
                                                                 Additional Material Facts
348   Def. StarKist Co.'s       2129                   2129-2    StarKist Co.'s Opp'n to Pls.'   Redacted       competitively sensitive sales
      Omnibus Opp'n to Pls.'                                     (EPPs') Joint Statement of                     information
      Mot. for Partial Summ J.                                   Undisputed Facts in Supp.
      Against StarKist Co. (ECF                                  of Rule 56 Mots. (ECF No.
      No. 2035) and EPPs'                                        2008) and StarKist Co.'
      Mot. for Partial Summ. J.                                  Statement of Additional
      (ECF No. 1993)                                             Material Facts
349   Pls.' Joint Opp'n to the  2139                   2139      Pls.' Joint Opp'n to the        Redacted       competitively sensitive financial
      Parent Entities' Summ. J.                                  Parent Entities' Summ. J.                      information; fish procurement
      Mots.                                                      Mots.                                          strategy

350   Pls.' Joint Opp'n to the  2139         Ex. 26    2143-10   SKC000447307                    Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                                 information
      Mots.

351   Pls.' Joint Opp'n to the  2139         Ex. 29    2143-10   SKC001235899                    Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                                 information
      Mots.


                                                                      69
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183744 Page 70
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
352   Pls.' Joint Opp'n to the    2139       Ex. 42    2143-10   FTC Form C4           Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
353   Pls.' Joint Opp'n to the  2139         Ex. 44    2143-10   DWI_000010211         Yes            private or confidential personal
      Parent Entities' Summ. J.                                                                       information
      Mots.
354   Pls.' Joint Opp'n to the  2139         Ex. 48    2143-10   STAR000034808         Yes            confidential and commercially
      Parent Entities' Summ. J.                                                                       sensitive business information;
      Mots.                                                                                           purchase agreement
355   Pls.' Joint Opp'n to the  2139         Ex. 49    2143-10   DWI_000105158         Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.                                                                                           strategy
356   Pls.' Joint Opp'n to the  2139         Ex. 50    2143-10   SKC000130868          Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.                                                                                           strategy
357   Pls.' Joint Opp'n to the  2139         Ex. 82    2143-10   DWI_000001717         Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.                                                                                           strategy
358   Pls.' Joint Opp'n to the  2139         Ex. 89    2143-10   DWI_000027408E        Yes            confidential and commercially
      Parent Entities' Summ. J.                                                                       sensitive business information;
      Mots.                                                                                           potential supply relationship and
                                                                                                      strategic joint venture discussion
359   Pls.' Joint Opp'n to the  2139         Ex. 99    2143-10   DWI_000001066E        Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information; sales strategy;
      Mots.                                                                                           procurement strategy;
                                                                                                      competitively sensitive research
                                                                                                      and development information

                                                                     70
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183745 Page 71
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
360   Pls.' Joint Opp'n to the    2139       Ex. 100   2143-10   DWI_000068834E        Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
361   Pls.' Joint Opp'n to the  2139         Ex. 104   2143-10   SKC000047979          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information
      Mots.
362   Pls.' Joint Opp'n to the  2139         Ex. 106   2143-10   SKC000532280          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.
363   Pls.' Joint Opp'n to the  2139         Ex. 115   2143-10   SKC0000924814         Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information
      Mots.
364   Pls.' Joint Opp'n to the  2139         Ex. 116   2143-10   SKC000715897          Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information
      Mots.
365   Pls.' Joint Opp'n to the  2139         Ex. 119   2143-10   SKC000594811          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information
      Mots.
366   Pls.' Joint Opp'n to the  2139         Ex. 126   2143-10   SKC000107306          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information
      Mots.
367   Pls.' Joint Opp'n to the  2139         Ex. 132   2143-10   DWI_000099603E        Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information; supply relationship
      Mots.




                                                                     71
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183746 Page 72
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
368   Pls.' Joint Opp'n to the    2139       Ex. 135   2143-10   SKC000253374          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information
      Mots.
369   Pls.' Joint Opp'n to the  2139         Ex. 142   2143-10   DWI_000009778E        Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.                                                                                           strategy
370   Pls.' Joint Opp'n to the  2139         Ex. 146   2143-10   DWI_000066645E        Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
371   Pls.' Joint Opp'n to the  2139         Ex. 151   2143-10   SKC000340261          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information; competitively
      Mots.                                                                                           sensitive technical information;
                                                                                                      operational strategy
372   Pls.' Joint Opp'n to the  2139         Ex. 155   2143-10   DWI_0000770081        Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information; costs
      Mots.
373   Pls.' Joint Opp'n to the  2139         Ex. 156   2143-10   STAR000050454         Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
374   Pls.' Joint Opp'n to the  2139         Ex. 160   2143-10   SKC001173226          Yes            private or confidential personal
      Parent Entities' Summ. J.                                                                       information
      Mots.
375   Pls.' Joint Opp'n to the  2139         Ex. 161   2143-10   SKC000715664          Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.                                                                                           strategy



                                                                     72
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183747 Page 73
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?          Sealing Justification
                                             Number                     Identifier
                                  ECF No.
376   Pls.' Joint Opp'n to the    2139       Ex. 165   2143-10   SKC000559101          Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
377   Pls.' Joint Opp'n to the  2139         Ex. 166   2143-10   SKC000991681          Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
378   Pls.' Joint Opp'n to the  2139         Ex. 167   2143-10   DWI_000014276E        Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information
      Mots.
379   Pls.' Joint Opp'n to the  2139         Ex. 168   2143-10   SKC000623391          Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
380   Pls.' Joint Opp'n to the  2139         Ex. 173   2143-10   STAR000050555         Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
381   Pls.' Joint Opp'n to the  2139         Ex. 174   2143-10   SKC000532280          Yes            competitively sensitive sales
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.
382   Pls.' Joint Opp'n to the  2139         Ex. 176   2143-10   SKC001134237          Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.
383   Pls.' Joint Opp'n to the  2139         Ex. 177   2143-10   DWI_000006804         Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                       information
      Mots.




                                                                     73
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183748 Page 74
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
384   Pls.' Joint Opp'n to the    2139       Ex. 178   2143-10   DWI_000119322E               Yes            competitively sensitive financial
      Parent Entities' Summ. J.                                                                              information; investments
      Mots.
385   Pls.' Joint Opp'n to the  2139         Ex. 213   2143-10   P. Shin Dep.                 Yes            confidential and commercially
      Parent Entities' Summ. J.                                                                              sensitive business information
      Mots.
386   Pls.' Joint Opp'n to the  2139         Ex. 221   2143-10   I. Park Dep.                 Yes            confidential and commercially
      Parent Entities' Summ. J.                                                                              sensitive business information
      Mots.
387   Pls.' Joint Opp'n to the  2139         Ex. 232   2143-10   S. Choi Dep.                 Yes            confidential and commercially
      Parent Entities' Summ. J.                                                                              sensitive business information
      Mots.
388   Pls.' Joint Opp'n to the  2139         Ex. 241   2143-10   Expert Report of Russell     Redacted       expert report incorporating
      Parent Entities' Summ. J.                                  Mangum III, Ph.D, dated                     competitively sensitive financial
      Mots.                                                      February 15, 2019                           information; competitively
                                                                                                             sensitive sales information;
                                                                                                             proprietary information detailing
                                                                                                             business relationships, internal
                                                                                                             communications, and other
                                                                                                             strategic initiatives
389   Pls.' Joint Opp'n to the  2139         Ex. 242   2143-10   Reply Expert Report of       Redacted       expert report incorporating
      Parent Entities' Summ. J.                                  Russell W.Mangum III,                       competitively sensitive financial
      Mots.                                                      Ph.D., dated July 11, 2019                  information; competitively
                                                                                                             sensitive sales information;
                                                                                                             proprietary information detailing
                                                                                                             business relationships, internal



                                                                      74
                    Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183749 Page 75
                                                         of 88
      APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion        Motion               ECF No.                                Keep Sealed?          Sealing Justification
                                          Number                      Identifier
                               ECF No.
                                                                                                          communications, and other
                                                                                                          strategic initiatives

390   Pls.' Joint Opp'n to the  2139      Ex. 243   2143-10   Expert Report of Randal      Redacted       expert report incorporating
      Parent Entities' Summ. J.                               Heeb, dated May 10, 2019                    competitively sensitive financial
      Mots.                                                                                               information; internal
                                                                                                          communications and other
                                                                                                          strategic initiatives
391   Pls.' Joint Opp'n to the  2139      Ex. 244   2143-10   Expert Report of Gary        Redacted       expert report incorporating
      Parent Entities' Summ. J.                               Hamilton, dated February                    competitively sensitive financial
      Mots.                                                   15, 2019                                    information; investments
392   Pls.' Joint Opp'n to the  2139      Ex. 245   2143-10   Rebuttal Expert Report of    Redacted       expert report incorporating
      Parent Entities' Summ. J.                               Gary Hamilton, dated July 2,                competitively sensitive financial
      Mots.                                                   2019                                        information
393   Pls.' Joint Opp'n to the  2139      Ex. 246   2143-10   Decl. and Expert Report of   Redacted       expert report incorporating
      Parent Entities' Summ. J.                               Marianne DeMario, dated                     competitively sensitive financial
      Mots.                                                   February 15, 2019                           information; dividends;
                                                                                                          investments; loan amounts;
                                                                                                          balance sheets
394   Pls.' Joint Opp'n to the  2139      Ex. 247   2143-10   Rebuttal Expert Report of    Redacted       expert report incorporating
      Parent Entities' Summ. J.                               M. Demario, dated July 2,                   competitively sensitive financial
      Mots.                                                   2019                                        information; dividends;
                                                                                                          investments; loan amounts;
                                                                                                          balance sheets
395   Pls.' Joint Opp'n to the  2139      Ex. 1     2133-1    Expert Report of Gary        Redacted       expert report incorporating
      Parent Entities' Summ. J.                               Hamilton, dated February                    competitively sensitive financial
      Mots.                                                   15, 2019                                    information; investments


                                                                  75
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183750 Page 76
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                             Number                     Identifier
                                  ECF No.
396   Pls.' Joint Opp'n to the    2139       Ex. 7     2133-1    SKC001140206          Yes            private or confidential personal
      Parent Entities' Summ. J.                                                                       information
      Mots.
397   Pls.' Joint Opp'n to the  2139         Ex. 10    2133-1    SKC001173226          Yes            private or confidential personal
      Parent Entities' Summ. J.                                                                       information
      Mots.
398   Pls.' Joint Opp'n to the  2139         Ex. 11    2133-1    DWI_000138295         Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information
      Mots.
399   Pls.' Joint Opp'n to the  2139         Ex. 12    2133-1    DWI_000010211         Yes            private or confidential personal
      Parent Entities' Summ. J.                                                                       information
      Mots.
400   Pls.' Joint Opp'n to the  2139         Ex. 16    2133-1    SKC000715664          Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information; fish procurement
      Mots.                                                                                           strategy
401   Pls.' Joint Opp'n to the  2139         Ex. 18    2133-1    DWI_000048614E        Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information
      Mots.
402   Pls.' Joint Opp'n to the  2139         Ex. 21    2133-1    DWI_000009779.01E     Yes            competitively sensitive technical
      Parent Entities' Summ. J.                                                                       information
      Mots.




                                                                     76
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183751 Page 77
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                               Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
403   Response to Separate        2140       Ex. 1     2140-1    Reply Expert Report of      Redacted       expert report incorporating
      Statement of Disputed                                      Adoria Lim, dated July 2,                  competitively sensitive financial
      Material Facts in Opp'n                                    2019                                       information; dividends;
      to Lion Capital Americas,                                                                             investments; loans; internal rate
      Inc., Lion Capital LLP,                                                                               of return
      and Big Catch Cayman
      LP's Mot. for Summ. J.
404   Response to Separate      2140         Ex. 2     2140-1    Expert Report of Albert     Redacted       expert report incorporating
      Statement of Disputed                                      Rossi, dated February 15,                  competitively sensitive financial
      Material Facts in Opp'n                                    2019                                       information; dividends;
      to Lion Capital Americas,                                                                             investments; loan amounts;
      Inc., Lion Capital LLP,                                                                               balance sheets
      and Big Catch Cayman
      LP's Mot. for Summ. J.
405   Pls.' Mot. to Seal          2156                 2158      Katcher Decl.               Redacted       competitively sensitive marketing
      Katcher Decl.                                                                                         information
406   Document intentionally                                     Document intentionally
      omitted                                                    omitted



407   Document intentionally                                     Document intentionally
      omitted                                                    omitted




                                                                      77
                      Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183752 Page 78
                                                           of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion         Motion              ECF No.                                  Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
408   Reply in Further Supp. of 2191                 2194-2    Reply to Pls.' Sep.            Redacted       competitively sensitive marketing
      Defs.' Mot. for Partial                                  Statement of Material Facts                   information
      Summ. J. on Pls.' Gear-                                  in Supp. of Opp'n to Defs.
      Type Claims                                              Mot. for Partial Summ. J. on
                                                               Pls.' Gear-Type Claims
409   Pls.' (DAPs') Joint Reply   2193               2193      Pls.' (DAPs') Joint Response   Redacted       competitively sensitive sales
      Mem. of Law in Further                                   to StarKist Co.'s Statement                   information
      Supp. of Their Mot. for                                  of Additional Material Facts
      Partial Summ. J. Against                                 in Supp. of Opp'n to Pls.'
      StarKist Co.                                             Mot. for Partial Summ. J.
410   Reply in Further Supp. of 2203                 2203-1    Reply Sep. Statement of        Yes            confidential and commercially
      Defs.' Mot. for Partial                                  Undisputed Material Facts                     sensitive business information;
      Summ. J. on Certain                                      in Further Supp. of Defs.'                    competitively sensitive
      State Law Claims                                         Mot. for Partial Summ. J. on                  operations information
                                                               Certain State Law Claims
411   Reply Mem. of P. & A. in    2206     Ex. 1     2206-2    Expert Report of Charles L.    Redacted       expert report incorporating
      Further Supp. of Defs.'                                  Alford, III, Ph.D., dated                     competitively sensitive financial
      Mot. to Exclude Fact-                                    February 15, 2019                             information; sales and pricing
      Finding Test. and Legal                                                                                information
      Conclusions of Pls.'
      Economists
412   Reply Mem. of P. & A. in    2206     Ex. 2     2206-3    Corrected Expert Report of     Redacted       expert report incorporating
      Further Supp. of Defs.'                                  Dr. Janusz Ordover, dated                     competitively sensitive financial
      Mot. to Exclude Fact-                                    June 10, 2019                                 information; competitively
      Finding Test. and Legal                                                                                sensitive sales information;
      Conclusions of Pls.'                                                                                   proprietary information detailing
      Economists                                                                                             business relationships, internal

                                                                    78
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183753 Page 79
                                                          of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion        Motion               ECF No.                                   Keep Sealed?          Sealing Justification
                                           Number                      Identifier
                                ECF No.
                                                                                                              communications, and other
                                                                                                              strategic initiatives




413   Reply Mem. of P. & A. in 2209                  2209      Reply Mem. of P. & A. in        Redacted       competitively sensitive financial
      Further Supp. of Defs.'                                  Further Supp. of Defs.' Mot.                   information
      Mot. for Partial Summ. J.                                for Partial Summ. J. on Pls.'
      on Pls.' Private Label                                   Private Label Claims
      Claims
414   Reply Mem. of P. & A. in 2209                  2209-1    Reply Sep. Statement of         Redacted       competitively sensitive sales
      Further Supp. of Defs.'                                  Undisputed Material Facts                      information
      Mot. for Partial Summ. J.                                in Further Supp. of Defs.'
      on Pls.' Private Label                                   Mot. for Partial Summ. J. on
      Claims                                                   Certain State Law Claims
415   Mot. to Strike Decl. of   2212       Ex. 1     2212-3    Decl. of Russell W. Mangum      Redacted       expert declaration incorporating
      Russell W. Mangum III,                                   III, Ph.D. in Supp. of Direct                  competitively sensitive financial
      Ph.D.                                                    Purchaser Plaintiffs' Mot.                     information; competitively
                                                               for Class Certification,                       sensitive sales information;
                                                               dated May 29, 2018                             proprietary information detailing
                                                                                                              business relationships, internal
                                                                                                              communications, and other
                                                                                                              strategic initiatives
416   Mot. to Strike Decl. of   2212       Ex. 2     2212-4    Reply Decl. of Russell W.       Redacted       expert declaration incorporating
      Russell W. Mangum III,                                   Mangum III, Ph.D. in Supp.                     competitively sensitive financial
      Ph.D.                                                    of Direct Purchaser                            information; includes details and
                                                               Plaintiffs' Mot. for Class                     descriptions of sales and cost
                                                                                                              data, production and supply
                                                                    79
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183754 Page 80
                                                          of 88
       APPENDIX A


Tab                             Original
                                           Exhibit                 Document Name or
No.       Name of Motion        Motion               ECF No.                                 Keep Sealed?         Sealing Justification
                                           Number                      Identifier
                                ECF No.
                                                               Certification, dated                         chain, pricing mechanisms, and
                                                               November 27, 2018                            other strategic initiatives

417   Mot. to Strike Decl. of   2212       Ex. 3     2212-5    Expert Report of Russell W.   Redacted       expert report incorporating
      Russell W. Mangum III,                                   Mangum III, Ph.D., dated                     competitively sensitive financial
      Ph.D.                                                    February 15, 2019                            information; competitively
                                                                                                            sensitive sales information;
                                                                                                            proprietary information detailing
                                                                                                            business relationships, internal
                                                                                                            communications, and other
                                                                                                            strategic initiatives
418   Mot. to Strike Decl. of   2212       Ex. 4     2212-6    Reply Expert Report of        Redacted       expert report incorporating
      Russell W. Mangum III,                                   Russell W. Mangum III,                       competitively sensitive financial
      Ph.D.                                                    Ph.D., dated July 2, 2019                    information; competitively
                                                                                                            sensitive sales information;
                                                                                                            proprietary information detailing
                                                                                                            business relationships, internal
                                                                                                            communications, and other
                                                                                                            strategic initiatives
419   Mot. to Strike Decl. of   2212       Ex. 5     2212-7    Supplemental Decl. of         Redacted       Expert declaration incorporating
      Russell W. Mangum III,                                   Russell Mangum III, Ph.D.,                   competitively sensitive financial
      Ph.D.                                                    dated November 6, 2019                       information; details and
                                                                                                            descriptions of sales data and
                                                                                                            competitive practices
420   Mot. to Strike Decl. of   2212       Ex. 7     2212-9    DPPs' Supplemental            Redacted       competitively sensitive and
      Russell W. Mangum III,                                   Omnibus Objections and                       confidential business
      Ph.D.                                                    Responses to Defs.' First Set                information; details and
                                                               of Contention Interrogs.

                                                                    80
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183755 Page 81
                                                          of 88
       APPENDIX A


Tab                              Original
                                            Exhibit                 Document Name or
No.      Name of Motion          Motion               ECF No.                                 Keep Sealed?          Sealing Justification
                                            Number                      Identifier
                                 ECF No.
                                                                                                             descriptions of internal pricing
                                                                                                             procedure and strategy



421   Pls.' Reply Mem. in        2225       Ex. 1     2225-1    Excerpts from Dep. of Dr.     Redacted       expert deposition discussing
      Supp. of Mot. to Exclude                                  Janusz Ordover, dated June                   competitively sensitive financial
      Certain Parts of Dr.                                      11, 2019                                     information, including
      Ordover's and Dr.                                                                                      proprietary customer sales data
      Lerner's Test.
422   Del Monte Corp.'s Reply    2226       Ex. 4     2226-3    SKC000308816                  Yes            competitively sensitive sales
      Mem. of P. & A. in Supp.                                                                               information
      of Mot. for Partial
      Summ. J.
423   Document intentionally                                    Document intentionally
      omitted                                                   omitted




424   Reply Mem. of P. & A. in   2227                 2227      Reply Mem. of P. & A. in      Redacted       competitively sensitive financial
      Further Supp. of                                          Further Supp. of Dongwon                     information; strategic
      Dongwon Industries Co.,                                   Industries Co., Ltd.'s Mot.                  procurement and supply
      Ltd.'s Mot. for Summ. J.                                  for Summ. J.                                 information; potential joint
                                                                                                             venture




                                                                     81
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183756 Page 82
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                               Keep Sealed?          Sealing Justification
                                             Number                      Identifier
                                  ECF No.
425   Reply Mem. of P. & A. in    2227                 2227-1    Reply Sep. Statement of     Redacted       competitively sensitive sales
      Further Supp. of                                           Undisputed Material Facts                  information; competitively
      Dongwon Industries Co.,                                    in Further Supp. of                        sensitive financial information
      Ltd.'s Mot. for Summ. J.                                   Dongwon Industries Co.,
                                                                 Ltd.'s Mot. for Summ. J.
426   Reply Mem. of P. & A. in    2227       Ex. 7     2227-9    DWI_000066645               Yes            competitively sensitive sales
      Further Supp. of                                                                                      information; competitively
      Dongwon Industries Co.,                                                                               sensitive financial information;
      Ltd.'s Mot. for Summ. J.                                                                              competitively sensitive marketing
                                                                                                            information; research and
                                                                                                            development
427   Reply Mem. of P. & A. in    2227       Ex. 8     2227-10   DWI_000027409               Yes            confidential and commercially
      Further Supp. of                                                                                      sensitive business information;
      Dongwon Industries Co.,                                                                               potential supply relationship;
      Ltd.'s Mot. for Summ. J.                                                                              strategic joint venture
428   Reply Mem. of P. & A. in    2227       Ex. 10    2227-12   G. Hamilton Dep.            Redacted       expert deposition discussing
      Further Supp. of                                                                                      competitively sensitive sales
      Dongwon Industries Co.,                                                                               information
      Ltd.'s Mot. for Summ. J.
429   Reply Mem. of P. & A. in    2231       Ex. 1     2231-4    D. Binotto Dep.             Redacted       competitively sensitive marketing
      Further Supp. of StarKist                                                                             information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for



                                                                     82
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183757 Page 83
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion          Motion               ECF No.                         Keep Sealed?         Sealing Justification
                                             Number                     Identifier
                                  ECF No.
      Purchases Made Prior to
      May 30, 2011




430   Reply Mem. of P. & A. in    2231       Ex. 8     2231-11   SKC000828951          Yes            competitively sensitive research
      Further Supp. of StarKist                                                                       and development information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
431   Reply Mem. of P. & A. in    2231       Ex. 16    2231-19   SKC000257095          Yes            competitively sensitive sales
      Further Supp. of StarKist                                                                       information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011



                                                                     83
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183758 Page 84
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                            Keep Sealed?         Sealing Justification
                                             Number                     Identifier
                                  ECF No.
432   Reply Mem. of P. & A. in    2231       Ex. 18    2231-21   SKC000016873             Yes            competitively sensitive sales
      Further Supp. of StarKist                                                                          information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
433   Document intentionally                                     Document intentionally
      omitted                                                    omitted




434   Reply Mem. of P. & A. in    2231       Ex. 27    2231-30   SKC001105694             Yes            competitively sensitive research
      Further Supp. of StarKist                                                                          and development information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011



                                                                     84
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183759 Page 85
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                Document Name or
No.       Name of Motion           Motion              ECF No.                         Keep Sealed?         Sealing Justification
                                             Number                     Identifier
                                  ECF No.
435   Reply Mem. of P. & A. in    2231       Ex. 31    2231-34   SKC000101842          Yes            competitively sensitive research
      Further Supp. of StarKist                                                                       and development information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
436   Reply Mem. of P. & A. in    2231       Ex. 32    2231-35   SKC000116936          Yes            competitively sensitive sales
      Further Supp. of StarKist                                                                       information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011
437   Reply Mem. of P. & A. in    2231       Ex. 33    2231-36   SKC001022330          Yes            competitively sensitive sales
      Further Supp. of StarKist                                                                       information
      Co., Del Monte Corp.,
      and Dongwon Industries
      Co., Ltd.'s Mot. for
      Partial Summ. J.
      Dismissing All Claims for
      Purchases Made Prior to
      May 30, 2011



                                                                     85
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183760 Page 86
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                 Keep Sealed?         Sealing Justification
                                             Number                      Identifier
                                  ECF No.
438   Reply Mem. of P. & A. in    2231                 2231      Reply Mem. of P. & A. in      Redacted       competitively sensitive sales
      Further Supp. of StarKist                                  Further Supp. of StarKist                    information
      Co., Del Monte Corp.,                                      Co., Del Monte Corp., and
      and Dongwon Industries                                     Dongwon Industries Co.,
      Co., Ltd.'s Mot. for                                       Ltd.'s Mot. for Partial
      Partial Summ. J.                                           Summ. J. Dismissing All
      Dismissing All Claims for                                  Claims for Purchases Made
      Purchases Made Prior to                                    Prior to May 30, 2011
      May 30, 2011
439   Reply Mem. of P. & A. in    2231                 2231-1    Reply Separate Statement      Redacted       competitively sensitive sales
      Further Supp. of StarKist                                  of Undisputed Material                       information
      Co., Del Monte Corp.,                                      Facts in Further Supp. of
      and Dongwon Industries                                     StarKist Co., Del Monte
      Co., Ltd.'s Mot. for                                       Corp., and Dongwon
      Partial Summ. J.                                           Industries Co., Ltd.'s Mot.
      Dismissing All Claims for                                  for Partial Summ. J.
      Purchases Made Prior to                                    Dismissing All Claims for
      May 30, 2011                                               Purchases Made Prior to
                                                                 May 30, 2011




                                                                      86
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183761 Page 87
                                                          of 88
       APPENDIX A


Tab                               Original
                                             Exhibit                 Document Name or
No.       Name of Motion           Motion              ECF No.                                  Keep Sealed?         Sealing Justification
                                             Number                      Identifier
                                  ECF No.
440   Reply Mem. of P. & A. in    2231                 2231-2    StarKist Co., Del Monte        Redacted       competitively sensitive sales
      Further Supp. of StarKist                                  Corp., and Dongwon                            information
      Co., Del Monte Corp.,                                      Industries Co., Ltd.'s Reply
      and Dongwon Industries                                     to DAPs' Separate
      Co., Ltd.'s Mot. for                                       Statement of Undisputed
      Partial Summ. J.                                           Material Facts in Opp'n to
      Dismissing All Claims for                                  Mot. for Partial Summ. J.
      Purchases Made Prior to                                    Dismissing All Claims for
      May 30, 2011                                               Purchases Made Prior to
                                                                 May 30, 2011

441   Pls.' Reply Mem. in         2241       Ex. 1     2242-1    Expert Report of Randal        Redacted       expert report incorporating
      Supp. of Their Mot. to                                     Heeb, Ph.D., dated May 10,                    competitively sensitive financial
      Exclude Dr. Kevin                                          2019                                          information; internal
      Murphy                                                                                                   communications and other
                                                                                                               strategic initiatives
442   Pls.' Reply Mem. in         2241       Ex. 4     2242-1    Expert Report of Dr. Andres    Redacted       expert report incorporating
      Supp. of Their Mot. to                                     Lerner, dated May 10, 2019                    competitively sensitive financial
      Exclude Dr. Kevin                                                                                        information; competitively
      Murphy                                                                                                   sensitive sales information;
                                                                                                               proprietary information
                                                                                                               regarding business relationships
                                                                                                               and other strategic initiatives
443   Pls.' Reply Mem. in         2241       Ex. 6     2242-1    Rebuttal Expert Report of      Redacted       expert report incorporating
      Supp. of Their Mot. to                                     Gareth Macartney, dated                       competitively sensitive financial
      Exclude Dr. Kevin                                          July 2, 2019                                  information
      Murphy



                                                                      87
                     Case 3:15-md-02670-JLS-MDD Document 2339-1 Filed 09/09/20 PageID.183762 Page 88
                                                          of 88
       APPENDIX A


Tab                            Original
                                          Exhibit                 Document Name or
No.      Name of Motion         Motion              ECF No.                                  Keep Sealed?          Sealing Justification
                                          Number                      Identifier
                               ECF No.
444   Pls.' Reply Mem. in      2241       Ex. 10    2242-5    Del Monte Corporation's        Redacted       competitively sensitive sales
      Supp. of Their Mot. to                                  Opp'n to Direct Action Pls.'                  information; sales and cost data;
      Exclude Dr. Kevin                                       Mot. to Exclude the                           profits and margins earned
      Murphy                                                  Opinions of Dr. Kevin
                                                              Murphy
445   Pls.' Reply Mem. in      2241       Ex. 14    2242-8    Expert Report of Kevin M.      Redacted       expert report incorporating
      Supp. of Their Mot. to                                  Murphy, dated May 10,                         competitively sensitive financial
      Exclude Dr. Kevin                                       2019                                          information; internal
      Murphy                                                                                                communications and other
                                                                                                            strategic initiatives
446   Pls.' Reply Mem. in      2241       Ex. 16    2242-10   Expert Report of Michael J.    Redacted       expert report incorporating
      Supp. of Their Mot. to                                  Moore, dated May 10, 2019                     competitively sensitive financial
      Exclude Dr. Kevin                                                                                     information
      Murphy




                                                                   88
